


Exhibit 10.1

 

DATED 20 March 2003

 

TRINITY COLLEGE (CSP) LIMITED (1)

 

and

 

ASTEX TECHNOLOGY LIMITED (2)

 

--------------------------------------------------------------------------------

 

UNDERLEASE

 

of Phase 1 Unit 436 Phase VI
Cambridge Science Park

 

--------------------------------------------------------------------------------

 

Term

:

20 years (plus broken quarter if any)

 

 

 

Initial Rent

:

£1,000,697.00 per annum

 

 

 

Rent Review Dates

:

25 December 2007, 25 December 2012 and 25 December 2017

 

 

 

Expiry Date

:

 

 

Mills & Reeve

 

--------------------------------------------------------------------------------


 

Contents

 

1

Definitions and Interpretation

1

 

 

 

2

The demise habendum and reddendum

5

 

 

 

3

Tenant’s covenants

6

 

 

 

4

Landlord’s covenants

6

 

 

 

5

Proviso agreement and declaration

6

 

5.1

Forfeiture

6

 

5.2

Notices

8

 

5.3

Rent abatement

8

 

5.4

Notice to terminate

8

 

5.5

Warranties

9

 

5.6

Landlord’s powers to deal with the Landlord’s Neighbouring Premises

9

 

5.7

Arbitration

9

 

5.8

Landlord’s obligations

9

 

5.9

Value added tax

9

 

5.10

Reference to Rights

10

 

5.11

References to Consents

10

 

5.12

References to Payments

10

 

5.13

Reference to Indemnities

10

 

5.14

References to Rights of Entry

10

 

5.15

Third Party Rights

10

 

5.16

Historic Contamination

10

 

 

 

Schedule 1

12

 

Part 1 - The property included in this demise

12

 

Part 2 - The rights granted

12

 

 

 

1

Right to services

12

 

 

 

2

Right of way

12

 

 

 

3

Right to support

12

 

 

 

Schedule 2

13

 

Part 1 - Exceptions and reservations in favour of the Landlord

13

 

 

 

1

Right to services

13

 

 

 

2

Right to support

13

 

 

 

3

Right to enter

13

 

 

 

4

Right to light and air

13

 

 

 

5

Right to enter to cultivate

13

 

--------------------------------------------------------------------------------


 

6

Right to restrict access

14

 

Part 2 - Existing Encumbrances

15

 

 

 

Schedule 3

16

 

The rents payable by the Tenant

16

 

Part 1 - Rents payable quarterly Rent review where the Extension Lease does not
exist

16

 

 

 

1

Definitions

16

 

 

 

2

The rent review

18

 

 

 

3

Memorandum of agreement as to rent

18

 

 

 

4

Where assessment of rent delayed

18

 

 

 

5

Intermediate rent periods

19

 

Part 2 - Rents payable upon demand

19

 

 

 

1

Insurance Rent

19

 

 

 

2

Rent for common parts

19

 

 

 

3

Service rent

19

 

 

 

4

Interest on arrears

20

 

 

 

5

Insurance excess

20

 

Part 3: Rent review for Premises and Extension

21

 

 

 

1

Definitions

21

 

 

 

2

The rent review

23

 

 

 

3

Memorandum of agreement as to rent

23

 

 

 

4

Where assessment of rent delayed

24

 

 

 

5

Intermediate rent periods

24

 

 

 

Schedule 4

25

 

Tenant’s covenants

25

 

 

 

1

To pay rent

25

 

 

 

2

To pay outgoings

25

 

 

 

3

To repair and decorate

25

 

 

 

4

Not to make alterations

26

 

 

 

5

To permit entry

27

 

--------------------------------------------------------------------------------


 

6

To repair on notice

27

 

 

 

7

To pay Landlord’s costs

28

 

 

 

8

As to use and safety

28

 

 

 

9

Not to use for unlawful or illegal purposes or cause nuisance

29

 

 

 

10

Not to reside

30

 

 

 

11

As to user

30

 

 

 

12

To keep open and security

30

 

 

 

13

Displays and advertisements

30

 

 

 

14

To keep clean

30

 

 

 

15

To comply with Legal Obligations and give notice

31

 

 

 

16

To comply with the Planning Acts

31

 

 

 

17

Insurance

32

 

 

 

18

To indemnify

33

 

 

 

19

Dealings with the Premises

33

 

 

 

20

To give notice of assignments, devolutions etc.

36

 

 

 

21

As to loss or acquisition of easements

37

 

 

 

22

To produce plans/documents

37

 

 

 

23

Not to interfere with reserved rights

37

 

 

 

24

To permit entry for reletting etc.

37

 

 

 

25

To yield up

37

 

 

 

26

New surety

38

 

 

 

27

As to value added tax

38

 

 

 

28

As to maintenance contracts

39

 

 

 

29

Statutory acquisitions

39

 

 

 

30

Fire fighting appliances

39

 

 

 

31

Existing Encumbrances

39

 

 

 

32

Not to obstruct

39

 

--------------------------------------------------------------------------------


 

33

To comply with regulations

40

 

 

 

34

To comply with Planning Agreement and planning permissions

40

 

 

 

35

To pay cost of damage

40

 

 

 

36

Observe Headlease and Indemnify

40

 

 

 

37

Permit access to the Landlord

40

 

 

 

38

Permit access to the Superior Landlord

41

 

 

 

39

To permit access to the Company

41

 

 

 

40

Costs

41

 

 

 

Schedule 5

42

 

Landlord’s covenants

42

 

 

 

1

As to quiet enjoyment

42

 

 

 

2

To insure and reinstate

42

 

 

 

3

To pay rent

43

 

 

 

4

To enforce covenants

43

 

 

 

5

Superior Landlord’s consent

43

 

 

 

Schedule 6

44

 

Surety’s covenants and agreements

44

 

 

 

1

Covenants by Surety

44

 

 

 

2

Agreements by Surety

45

 

 

 

Schedule 7

47

 

Guarantee Agreement

47

 

 

 

1

Definitions and interpretation

47

 

 

 

2

Guarantee

48

 

 

 

3

New lease

49

 

 

 

4

Security taken by Guarantor

49

 

 

 

5

Limitation on Guarantor’s liability

49

 

 

 

6

Joint and several Guarantors

50

 

--------------------------------------------------------------------------------


 

THIS UNDERLEASE is made on 20, March 2003

 

BETWEEN:

 

(1)                                  (“the Landlord”) TRINITY COLLEGE (CSP)
LIMITED (Company Number 3393539) whose registered office is at 112 Hills Road
Cambridge CB2 1PH

 

(2)                                  (“the Tenant”) ASTEX TECHNOLOGY LIMITED
(company number 03751674) whose registered office is at 250 Cambridge Science
Park, Milton Road, Cambridge, CB4 0WE

 

NOW THIS UNDERLEASE WITNESSETH as follows:

 

1              Definitions and Interpretation

 

1.1           In this underlease unless the context otherwise requires:

 

[g279893kg01i001.jpg]

 

“Additional Works” means those works so defined in the Agreement for Lease

 

“Agreement for Lease” means and agreement for lease made the 17th day of
December 2001 between the Landlord (1) the Tenant (2) and the Landlord’s
Guarantor (3)

 

“Authority” means any statutory public local or other authority or any court of
law or any government department or agency or other competent body or any of
them or any of their duly authorised officers

 

“Basic Rent” means one million six hundred and ninety seven pounds (£1,000,697)
per annum (subject to increase as provided in part 1 of schedule 3 or if the
Extension Lease exists, in accordance with part 3 of schedule 3)

 

“Combined Building” means the whole of the Premises and the Extension

 

“Company” means Trinity College (CSP) Limited (but acting in its capacity of
manager of the Estate) or any successor company responsible for the management
of the Estate

 

“Confidentiality Requirements” means the reasonable requirements of the Tenant
from time to time designed to protect its intellectual property rights and the
security of the Premises and its staff and for the avoidance of doubt the
requirements shall not prevent access being gained.

 

“Connected Person” means any person, firm or company which is connected with the
Tenant for the purposes of section 839 Income and Corporation Taxes Act 1988

 

“Consent” means an approval permission authority licence or other relevant form
of approval given by the Landlord in writing

 

“Deeds of Grant” means two Deeds of Grant of Easements each being dated 10
November 2000 the first being made between the Landlord (1) the Tenant (2) and
the

 

1

--------------------------------------------------------------------------------


 

Company (3) and the second being made between the Tenant (1) the Landlord
(2) and the Company (3)

 

“Enactments” shall include all present and future Acts of Parliament (including
but not limited to the Public Health Acts 1875 to 1961 the Factories Act 1961
the Offices Shops and Railway Premises Act 1963 the Fire Precautions Act 1971
the Defective Premises Act 1972 the Health and Safety at Work etc. Act 1974 the
Environmental Protection Act 1990 and the Planning Acts) and all notices
directions orders regulations bye-laws rules and conditions under or in
pursuance of or deriving effect therefrom and any reference herein to a specific
enactment or enactments (whether by reference to its or their short title or
otherwise) shall include a reference to any enactment amending or replacing the
same and any future legislation of a like nature

 

“Environmental Damage” means any damage to human health or the environment which
constitutes a breach of any Legal Obligation or gives rise to a civil claim for
damages

 

“Estate” shall mean Cambridge Science Park shown edged red and blue on Plan 2
situate adjoining Milton Road partly in the City of Cambridge and partly in the
County of Cambridgeshire together with any such further neighbouring area in
respect of which the Landlord or its lessees may from time to time or at any
time during the Period of Limitation receive planning permission to develop for
uses similar or ancillary to the use of the said area edged blue and which the
Landlord during the Period of Limitation elects to include in Cambridge Science
Park

 

“Excluded Parts” means the plant loft on the second floor and also the external
store rooms

 

“Existing Encumbrances” means the those matters referred to in schedule 2 Part 2
hereto

 

“Extension Agreement” means an agreement made the same date as the Agreement for
Lease between the Landlord (1) the Tenant (2) and the Landlord’s Guarantor (3)

 

“Extension Lease” means a Lease in the form referred to in the Extension
Agreement

 

“Extension” means the building comprised in the Extension Lease

 

“Group Company” has the same meaning as that afforded to that expression by
Section 42 of the Landlord and Tenant Act 1954

 

“Hazardous Material” means any substance which is inflammable explosive
dangerous or otherwise known or reasonably believed to be harmful to human
health or the environment and for that reason subject to statutory controls on
production use storage or disposal

 

“Headlease” means a Headlease of the Premises dated 14 December 2001 and made
between the Superior Landlord (1) the Master Fellows and Scholars of Trinity
College Cambridge (2) and the Landlord (3) under which the Landlord holds the
Premises for a term of 150 years from 25 December 2001 (plus the broken quarter)

 

2

--------------------------------------------------------------------------------


 

“Insured Risks” means at any particular time the risks of loss or damage by riot
and civil commotion (if available on reasonable commercial terms and at
reasonable cost) fire storm flood explosion bursting or overflow of water tanks
boilers or apparatus impact by road vehicles aircraft and other aerial devices
or articles dropped therefrom and the risk of any other kind of loss or damage
which the Landlord may from time to time in their absolute discretion deem it
desirable to insure against and against which they shall at that particular time
have a policy of insurance in effect subject to such exclusions and limitations
as the insurers may impose and subject in every case to the availability of
insurance cover against the risk and subject to the usual commercial conditions
on which and to the extent that insurance cover against each risk is generally
available in relation to property such as the Premises

 

“Interest” shall mean interest at the yearly rate of four per cent above the
base rate published from time to time by Barclays Bank PLC or (in the event of
base rate or Barclays Bank PLC ceasing to exist) such other equivalent rate of
interest as the Landlord may from time to time in writing specify

 

“Landlord” shall include any party for the time being entitled to the reversion
immediately expectant upon the end of the Term and shall (where the context so
admits) include the Superior Landlord

 

“Landlord’s Neighbouring Premises” means any land or buildings now or hereafter
during the Period of Limitation erected adjoining or neighbouring the Premises
(whether beside under or over) which belong to the Landlord now or hereafter
during the Period of Limitation

 

“Legal Obligation” means any lawful obligation from time to time created by any
Enactment or Authority which relates to the Premises or their use

 

“Office Area” means the offices shown on the Plans and Specifications

 

“Period of Limitation” means the period of eighty years commencing on the date
hereof or such longer period as the law may permit (which period is hereby
specified as the perpetuity period applicable to this underlease under the
rule against perpetuities)

 

“Phase VI” means that part of the Estate shown edged blue on Plan 2

 

“Plan 1” shall mean the plan numbered 1 annexed hereto

 

“Plan 2” shall mean the plan numbered 2 annexed hereto

 

“Planning Acts” means the Town and Country Planning Acts 1948 to 1990 the
Planning (Hazardous Substances) Act 1990 the Planning (Listed Buildings and
Conservation Areas) Act 1990 the Local Government Planning and Land Act 1980 and
all notices directions orders regulations byelaws rules and conditions under or
in pursuance of or deriving effect therefrom from time to time and any reference
herein to these or any other Act or Acts shall include a reference to any
statutory modification or re-enactment thereof for the time being in force and
any future legislation of a like nature

 

3

--------------------------------------------------------------------------------


 

[g279893kg01i002.jpg]

 

--------------------------------------------------------------------------------


 

“Planning Agreement 1991” shall mean an agreement dated 6th August 1991 made
pursuant to section 106 of the Town and Country Planning Act 1990 between South
Cambridgeshire District Council (1) and the Superior Landlord (2) as amended by
a supplemental agreement dated 14th September 1995 and made between the same
parties

 

“Planning Agreement 2000” shall mean an agreement under Section 106 of the Town
and Country Planning Act 1990 dated 17th October 2000 and made between The
Master Fellows and Scholars of the College of the Holy And Undivided Trinity
within the Town And University of Cambridge of King Henry the Eighth’s
Foundation (1) Aula Limited (2) Cambridgeshire County Council (3)

 

“Premises” means the property hereby demised as described in schedule 1
including all Service Channels in on or under such property and exclusively
serving the same and fixtures and fittings (excluding trade or tenant’s fixtures
and the Additional Works and the Tenant’s Further Works) therein and the Rights
together with all additions alterations and improvements to such property and
Rights

 

“Remainder of the Estate” means that part of the Estate shown edged red on Plan
2

 

“Rent Commencement Date” means 18 May 2003

 

“Rights” means the rights described in part 2 of schedule 1

 

“Service Channels” means all such flues sewers drains ditches pipes wires
watercourses cables channels gutters ducts and other conductors of services and
plumbing and ventilating equipment and motors appurtenant thereto as are now
existing or which may be constructed or laid during the Term and within the
Period of Limitation as herein defined

 

“Superior Landlord” shall include the party for the time being entitled to the
reversion immediately expectant upon the expiration or sooner determination of
the Headlease

 

“Surety” means any person or body who has entered into a guarantee of the
Tenant’s covenants contained in this underlease in the form of the guarantee set
out in schedule 6 (whether by separate deed pursuant to the provisions of this
underlease or otherwise) and shall include the Surety’s successors whether by
substitution or otherwise including personal representatives

 

“Surveyor” means the surveyors who shall be member or fellows of the Royal
Institution of Chartered Surveyors or affiliated to another recognised
professional body or consulting engineers who shall be members or fellows of the
Institute of Chartered Engineers for the time being of the Landlord

 

“Tenant” shall include the person in whom the Term is presently vested

 

“Tenant’s Further Works” shall mean those defined in the Agreement for Lease

 

“Term” means the total period of demise hereby granted and (other than in the
case of the references to the term in the definition of “Relevant Date” and in
the habendum

 

4

--------------------------------------------------------------------------------

 

of this underlease) includes any period of holding over or any extension or
continuance of the contractual term by Enactment or otherwise

 

“Value Added Tax” includes any tax charged in addition to or in substitution for
it

 

“VAT Act” means the Value Added Tax Act 1994

 

1.2                                 Words importing the masculine gender only
include the feminine gender and vice versa and include any body of persons
corporate or unincorporate words importing the singular number only include the
plural number and vice versa and the word “person” shall include any body of
persons corporate or unincorporate and all covenants by any party hereto shall
be deemed to be joint and several covenants where that party is more than one
person and any covenant by the Tenant not to do or not to do or omit to do an
act or thing shall be deemed to include an obligation not to permit or suffer
such act or thing to be done or omitted

 

1.3                                 (a)                                 
References to numbered clauses and schedules are references to the relevant
clause or schedule to this underlease and references to numbered paragraphs are
references to the numbered paragraphs of that schedule or the part of the
schedule in which they appear

 

(b)                                 The clause paragraph and schedule headings
do not form part of this underlease and are not to be taken into account when
construing it

 

1.4                                 This instrument

 

1.4.1                                        is executed as a deed and by its
execution the parties authorise their solicitors to deliver it for them when it
is dated

 

1.4.2                                        was delivered when it was dated

 

1.4.3                                        is entered into pursuant to an
agreement for underlease

 

1.5                                 This underlease is a new tenancy for the
purposes of the Landlord and Tenant (Covenants) Act 1995

 

2                                         The demise habendum and reddendum

 

2.1                                 In consideration of the several rents and
covenants on the part of the Tenant herein reserved and contained the Landlord
hereby demises unto the Tenant all those Premises more particularly described in
schedule 1 part 1 together with (in common with the Landlord their lessees and
assigns and all other persons from time to time having the like rights) the
Rights in schedule 1 part 2 except and reserving unto the landlord and its
successors in title assigns and lessees and all persons from time to time
authorised by it the interests rights reservations and exceptions more
particularly set out in part 1 of schedule 2 to hold the Premises unto the
Tenant subject to (but with the benefit of) the Existing Encumbrances and to any
or all easements and other rights (if any) now subsisting over or which may
affect the same from 25 December 2002 to 25 March 2003 and thereafter for the
term of 20 years but determinable nevertheless as hereinafter provided yielding
and paying therefor unto the Landlord during the Term by way of rent

 

5

--------------------------------------------------------------------------------


 

2.1.1                                        yearly and proportionately for any
fraction of a year the Basic Rent (such rent to be reviewed in accordance with
schedule 3 part 1 or (if the Extension Lease exists in accordance with schedule
3 part 3) the first such payment or a proportionate part thereof in respect of
the period from 18 May 2003 and 24 June 2003 to be made on the Rent Commencement
Date and thereafter such rents to be paid by equal quarterly instalments in
advance on the four usual quarter days in every year

 

2.1.2                                        within 14 days of written demand
the rents specified in part 2 of schedule 3

 

2.1.3                                        any other sums which may become due
from the Tenant to the Landlord under the provisions of this underlease

 

all such payments to be made without any deduction

 

3                                         Tenant’s covenants

 

3.1                                 The Tenant hereby covenants with the
Landlord to observe and perform all the covenants and provisions on the Tenant’s
part set out in schedule 4

 

4                                         Landlord’s covenants

 

4.1                                 The Landlord hereby covenants with the
Tenant whilst the reversion to this underlease is vested in the Landlord to
observe and perform all the covenants and provisions on the Landlord’s part set
out in schedule 5 but not so as to impose any personal liability upon the
Landlord except for the Landlord’s own costs and defaults

 

5                                         Proviso agreement and declaration

 

5.1                               Forfeiture

 

Without prejudice to any other rights of the Landlord if:

 

5.1.1                        the whole or part of the rent remains unpaid twenty
one days after becoming due (whether demanded or not) or

 

5.1.2                        any of the Tenant’s covenants in this underlease
are not performed or observed or

 

5.1.3                        the Tenant or any guarantor or surety of the
Tenant’s obligations under this underlease

 

(i)                                     proposes or enters into any composition
or arrangement with its creditors generally or any class of its creditors or

 

(ii)                                  is the subject of any judgment or order
made against it which is not complied with within seven days or is the subject
of any execution distress sequestration or other process levied upon or enforced
against any part of the Premises

 

6

--------------------------------------------------------------------------------


 

(iii)                               being a company:

 

(A)                              is the subject of a petition presented or an
order made or a resolution passed or analogous proceedings taken for appointing
an administrator of or winding up such company (save for the purpose of and
followed within four months by an amalgamation or reconstruction which does not
involve or arise out of insolvency or give rise to a material reduction in
capital and which is on terms previously approved by the Landlord such approval
not to be unreasonably withheld) or

 

(B)                                an encumbrancer takes possession or exercises
any power of sale or a receiver or administrative receiver is appointed of the
whole or any part of the undertaking property assets or revenues of such company
or

 

(C)                                stops payment or agrees to declare a
moratorium or becomes or is deemed to be insolvent or unable to pay its debts
within the meaning of section 123 Insolvency Act 1986

 

(iv)                              being an individual:

 

(A)                              is the subject of a bankruptcy petition or
bankruptcy order or

 

(B)                                is the subject of an application or order or
appointment under section 253 or section 273 or section 286 Insolvency Act 1986
or

 

(C)                                is unable to pay or has no reasonable
prospect of being able to pay his debts within the meaning of sections 267 and
268 Insolvency Act 1986

 

5.1.4                        any event occurs or proceedings are taken with
respect to the Tenant or any guarantor of the Tenant’s obligations under this
underlease in any jurisdiction to which it is subject which has an effect
equivalent or similar to any of the events mentioned in clause 5.1.3

 

then and in any of such cases the Landlord may at any time (and notwithstanding
the waiver of any previous right of re-entry) re-enter the Premises whereupon
this underlease shall absolutely determine but without prejudice to any right of
action of the Landlord in respect of any previous breach by the Tenant of this
underlease provided that if any of the events referred to in clause 5.1.3 or
clause 5.1.4 occurs in respect of any guarantor or surety of the Tenant in
circumstances where a new surety is provided by the Tenant pursuant to the
provisions of paragraph 26 of Schedule 4 then any such re-entry shall cease and
determine and the parties shall be restored to the position they were in prior
to such event

 

7

--------------------------------------------------------------------------------


 

5.2                                 Notices

 

Any notice under this underlease shall be in writing and any notice

 

5.2.1                        to the Tenant or the Surety shall be deemed to be
sufficiently served if

 

(i)                                     left addressed to the Tenant or the
Surety on the Premises or

 

(ii)                                  sent to the Tenant or the Surety by post
at the last known address or (if a Company) registered office of the Tenant or
the Surety and

 

5.2.2                        to the Landlord shall be deemed to be sufficiently
served if

 

(i)                                     sent to the Landlord by post at the last
known address or (if a Company) registered office of the Landlord

 

(ii)                                  whilst the reversion immediately expectant
on the determination of the Term is vested in the original Landlord (as named
herein) addressed to the Landlord’s Senior Bursar and delivered to him
personally or sent to him by post

 

5.3                                 Rent abatement

 

If the Premises or the access thereto are destroyed or rendered wholly or partly
unfit for use by any of the perils covered by the Insured Risks then (provided
the destruction or damage is not caused by the act or default of the Tenant or
any person on the Premises with the Tenant’s express or implied authority or any
predecessor in title of any of them so that the insurance policy effected in
respect of the Premises is vitiated or payment of any part of the policy money
is withheld) a fair proportion of the Basic Rent according to the extent of the
damage sustained shall cease to be payable for the period during which the
Premises or the access thereto remain unfit for use and any dispute with
reference to this proviso shall be referred to arbitration in accordance with
the Arbitration Act 1996

 

5.4                                 Notice to terminate

 

If upon damage or destruction of any part of the Premises by an Insured Risk at
a time when:

 

5.4.1                        the Extension Lease exists or the Tenant has served
a Trigger Notice for the Extension Lease and at the end of a period of 3 years
commencing on the date of the damage or destruction any part of the Combined
Building has not been rebuilt and reinstated so that it is fit for the Tenant’s
occupation and use either the Landlord or the Tenant may by notice served within
3 months following the expiration of the 3 year period following such damage or
destruction terminate both this lease and the Extension Lease (or as the case
may be the Extension Agreement) but such termination will be without prejudice
to any action arising from a breach before the notice is given or

 

8

--------------------------------------------------------------------------------


 

5.4.2                        The Tenant has not served a Trigger Notice under
the provisions of the Extension Agreement then prior to the service of a Trigger
Notice under the provisions of the Extension Agreement clause 5.4.1 above shall
apply mutatis mutandis but if the Tenant subsequently serves a Trigger Notice
under the provisions of the Extension Agreement the Tenant’s right to terminate
this lease shall absolutely cease and determine

 

5.5                                 Warranties

 

The Tenant hereby acknowledges and admits that the Landlord has not given or
made any representation or warranty that the use of the Premises herein
authorised is or will remain a permitted use under the Planning Acts

 

5.6                                 Landlord’s powers to deal with the
Landlord’s Neighbouring Premises

 

Notwithstanding anything herein contained the Landlord and all persons
authorised by the Landlord shall have power without obtaining any consent from
or making any compensation to the Tenant to deal as the Landlord may think fit
with the Landlord’s Neighbouring Premises and to erect thereon or on any part
thereof any building whatsoever and to make any repairs alterations or additions
and carry out any demolition or rebuilding whatsoever (whether or not affecting
the light or air to the Premises) which the Landlord may think fit or desire to
do PROVIDED THAT in the exercise of such power the Landlord will not so far as
the Landlord is able substantially restrict access to and from the Premises to
employees and potential customers of the Tenant during normal business hours or
materially affect the Tenant’s use or enjoyment of the Premises

 

5.7                                 Arbitration

 

(Unless this underlease otherwise provides) if any dispute or difference shall
arise between the parties hereto touching these presents or the rights or
obligations of the parties hereunder such dispute or difference shall in the
event of this underlease expressly so providing and otherwise may by agreement
between the parties be referred to a single arbitrator to be agreed upon by the
parties hereto or in default of agreement to be nominated by the President or
Vice President for the time being of the Royal Institution of Chartered
Surveyors on the application of any party in accordance with and subject to the
provisions of the Arbitration Act 1996

 

5.8                                 Landlord’s obligations

 

Nothing herein contained shall render the Landlord liable (whether by
implication of law or otherwise howsoever) to do any act or thing which the
Landlord has not expressly covenanted to carry out provide or do in schedule 5

 

5.9                                 Value added tax

 

Any consideration on supplies made by the Landlord under this underlease is
exclusive of value added tax (or any substituted tax)

 

9

--------------------------------------------------------------------------------


 

5.10                           Reference to Rights

 

Any reference to any right or easement exercisable by the Landlord should be
deemed to include the exercise of such right or easement by the Superior
Landlord and (to the extent that they pertain to the management of the Estate)
the Company or any mortgagee of the Landlord or of the Superior Landlord or of
the Company at reasonable times on reasonable notice subject to the
Confidentiality Requirements

 

5.11                           References to Consents

 

In every case where there is an obligation on the part of the Tenant to obtain
consent or approval from the Landlord there shall be deemed to be included an
obligation to obtain consent and approval from the Superior Landlord and from
any mortgagee of the Landlord and of the Superior Landlord and the Landlord
should be entitled to withhold the giving of its consent or approval until the
consent or approval of the Superior Landlord and any such mortgagee has first
been granted subject to the provisions of paragraph 5 of schedule 5

 

5.12                           References to Payments

 

In every case where there is a provision for a payment to the Landlord by the
Tenant of any expenses incurred by the Landlord then in the event of any
reasonable expenses being properly incurred by the Superior Landlord there
should be deemed to be included a similar covenant by the Tenant to repay any
reasonable expenses properly incurred by the Superior Landlord

 

5.13                           Reference to Indemnities

 

Any indemnities in favour of the Landlord should be deemed to incorporate
indemnities in favour of the Superior Landlord

 

5.14                           References to Rights of Entry

 

All rights of entry exercisable by the Landlord or the Superior Landlord or (to
the extent that they pertain to the management of the Estate) the Company or any
mortgagee or persons authorised by the Landlord or the Superior Landlord or the
Company shall extend to and include their respective surveyors servants
contractors agents licensees and work people with or without plant appliances
and materials subject to the Confidentiality Requirements

 

5.15                           Third Party Rights

 

The parties intend that no person who is not a party to this underlease is to
have the benefit of or be capable of enforcing any term of this underlease as a
result of the Contracts (Rights of Third Parties) Act 1999.

 

5.16                           Historic Contamination

 

No covenant by the Tenant or any other provision in this Lease is to be
construed as requiring the Tenant to carry out or pay for works or operations or
indemnify the Landlord or Superior Landlord for any works required by any
Enactment or otherwise

 

10

--------------------------------------------------------------------------------


 

due to a release before the beginning of the Term into any environmental medium
of a substance which is capable of causing harm to the health of man or other
living organisms supported by the environment or other interference with the
ecological systems of which man or other living organisms form part

 

11

--------------------------------------------------------------------------------


 

Schedule 1

 

Part 1 - The property included in this demise

 

ALL THAT piece or parcel of land forming part of Phase VI Cambridge Science Park
and known as Phase 1 Unit 436 as the same is more particularly delineated on
Plan 1 and thereon edged red together with the buildings standing thereon or on
some part thereof

 

Part 2 - The rights granted

 

1                                         Right to services

 

1.1                                 (If and so far as the Service Channels are
not adopted or maintainable by any statutory undertaker or supply authority) at
all times hereafter the right of passage and running of appropriate services
through the Service Channels now under or across the Estate and to make
connection with such Service Channels or any of them for the purpose of
exercising the said rights and all such rights of access for the Tenant and the
Tenant’s lessees and employees as may from time to time be reasonably required
for the purpose of laying inspecting cleansing repairing maintaining renewing or
adding to such Service Channels or any of them but the enjoyment of the
aforesaid rights shall be subject to the Tenant or other the person or persons
exercising the same or having the benefit thereof being liable to make good all
damage to the Estate thereby occasioned with reasonable dispatch

 

2                                         Right of way

 

2.1                                 The right of way for all purposes reasonably
necessary for the use and enjoyment of the Premises for the purposes herein
authorised but not further or otherwise with or without vehicles over the
roadways coloured brown on the Plan (if and so far as the same are not adopted)
subject (for the avoidance of doubt) to the terms of the Planning Agreement 2000
and to the Deeds of Grant

 

3                                         Right to support

 

3.1                                 The right to support now or hereafter
belonging to or enjoyed by the Premises

 

12

--------------------------------------------------------------------------------


 

Schedule 2

 

Part 1 - Exceptions and reservations in favour of the Landlord

 

1                                         Right to services

 

1.1                                 At all times hereafter the right of passage
and running of appropriate services through the Service Channels forming part of
the Premises and to make connection with such Service Channels or any of them
for the purpose of exercising the said rights and all such rights of access for
the Landlord the Surveyor and the Landlord’s lessees and employees and all
persons from time to time authorised by the Landlord as may from time to time be
reasonably required for the purpose of laying inspecting cleansing repairing
maintaining renewing or adding to such Service Channels or any of them but the
enjoyment of the aforesaid rights shall be subject to the Landlord or other the
person or persons exercising the same or having the benefit thereof being liable
to make good all damage to the Premises thereby occasioned with reasonable
dispatch

 

2                                         Right to support

 

2.1                                 The right to support now or hereafter
belonging to or enjoyed by the Landlord’s Neighbouring Premises

 

3                                         Right to enter

 

3.1                                 At all times during the Term the right with
or without the Surveyor the Landlord’s employees and workmen and any persons
authorised by them to enter the Premises for the purpose of doing any act matter
or thing in respect of which the Landlord is permitted entry to the Premises
under Schedule 4 upon the terms therein stated such reservation to be in
addition to and not in substitution for or limitation of any other rights
exceptions or reservations to which the Landlord is entitled hereunder

 

4                                         Right to light and air

 

4.1                                 The Tenant shall not be entitled to any
right of access of light or air to the Premises which would restrict or
interfere with the user of the Estate or any of the Landlord’s Neighbouring
Premises for building or otherwise howsoever provided that the Landlord shall
not use the Neighbouring Property in such a way as to materially affect the
Tenant’s light or air

 

5                                         Right to enter to cultivate

 

5.1                                 A right of access at all times together with
the Company’s surveyor the Landlord’s and the Company’s employees servants
workmen and all persons authorised by the Landlord to all such parts of the
Premises as shall from time to time be unbuilt upon for the purpose of
cultivating planting maintaining and landscaping the same in such manner as
shall in the absolute discretion of the Landlord from time to time seem
appropriate

 

13

--------------------------------------------------------------------------------


 

6                                         Right to restrict access

 

6.1                                 A right to restrict vehicular access from
the remainder of the Estate through Phase VI to Kings Hedges Road for the
purpose of complying with the provisions of the Planning Agreement 2000

 

14

--------------------------------------------------------------------------------

 

Part 2 - Existing.Encumbrances

 

 

 

Date

 

Document

 

Parties

 

 

 

 

 

 

 

1

 

-

 

The Planning Agreements

 

-

 

 

 

 

 

 

 

2

 

31st December 1992

 

Section 181 Licence

 

Cambridgeshire County Council (1)

 

 

 

 

 

 

Trinity Hall (2)

 

 

 

 

 

 

 

3

 

12th September 1986

 

Agreement

 

Cambridgeshire County Council (1)

 

 

 

 

 

 

Trinity Hall (2)

 

 

 

 

 

 

Anglian Water Authority (3)

 

 

 

 

 

 

 

4

 

26th March 1993

 

Deed of Grant

 

British Railways Board (1)

 

 

 

 

 

 

Cambridgeshire County Council (2)

 

 

 

 

 

 

 

5

 

26th March 1993

 

Agreement

 

British Railways Board (1)

 

 

 

 

 

 

Cambridgeshire County Council (2)

 

 

 

 

 

 

 

6

 

26th March 1993

 

Deed

 

Cambridgeshire County Council (1)

 

 

 

 

 

 

Trinity Hall (2)

 

 

 

 

 

 

 

7

 

-

 

The Deeds of Grant

 

-

 

15

--------------------------------------------------------------------------------


 

Schedule 3

 

The rents payable by the Tenant

 

Part 1 - Rents payable quarterly Rent review where the Extension Lease does not
exist

 

1                                              Definitions

 

1.1                                      In this part of this schedule the
following words shall have the following meanings

 

1.1.1                   the “Relevant Date” shall mean 25 December 2007 and
every fifth anniversary of that date during the Term excluding the last day of
the Term and the period between each Rent Review Date is hereafter referred to
as the “Rent Review Period”

 

1.1.2                   “the Full Open Market Yearly Rent” shall mean the best
yearly rent for which the whole of the Premises might reasonably be expected to
let if let on one lease in the open market by a willing landlord to a willing
tenant after the expiry of any rent free period or period of concessionary rent
which may then be usual on the grant of a new lease for the purpose of fitting
out only and not for the avoidance of doubt as an incentive on the assumption
(if not fact) that

 

(i)                                          the Premises are fully repaired
maintained and decorated in accordance with the provisions of this underlease
and

 

(ii)                                       the Premises are vacant and ready for
immediate occupation and use (any fitting out of the nature of the Additional
Works or Tenant’s Further Works shall be assumed to have been carried out at the
tenant’s expense and

 

(iii)                                    all Legal Obligations are complied with
and all requisite consents and permissions for the use of the Premises have been
obtained and that the covenants in this underlease on the part of the Tenant
have been complied with and

 

(iv)                                   that no work has been carried out thereon
which would diminish the rental value of the Premises and

 

(v)                                      that in case the Premises had been
damaged or destroyed they had been fully restored in accordance with the terms
hereof and

 

(vi)                                   The Excluded Parts can only be used for
plant rooms and ancillary storage and

 

(vii)                                the Premises comprises either:

 

(A)                         The Premises or

 

(B)                           A notional two storey office building which;-

 

16

--------------------------------------------------------------------------------


 

1)                                           was constructed in 2002 to a
comparable standard and specification and with similar facilities (of
appropriate scale for the notional building) to the Office Area including
appropriate car parking

 

2)                                           comprises a net internal floor area
of 36,389 square feet

 

3)                                           excludes (for the avoidance of
doubt) such of the Additional Works or the Tenants Further Works as may be
comprised within the Office Area

 

whichever shall result in the higher rent and

 

(viii)                             the lease of the Premises shall be for the
reside of the Term at the date of review

 

(ix)                                     the lease shall be without payment of a
fine or premium or any other form of inducement being offered or received and

 

(x)                                        the lease shall be upon the same
terms provisions agreements and declarations (other than as to the amount of
rent and any rent free period hereunder but including like provisions for the
review of rent to those herein contained) and covenants on the part of the
Landlord and the Tenant as those herein contained but only in so far as they are
consistent with the provisions of this paragraph 1.1.2

 

there being disregarded

 

(A)                         any effect on rent of the fact that the Tenant or
any undertenant or their respective predecessors in title have been in
occupation of the Premises and

 

(B)                           any goodwill attached to the Premises by reason of
trade or business carried on therein by the Tenant or any undertenant or their
respective predecessors in title and

 

(C)                           (for the avoidance of doubt) the Additional Works
and Tenant’s Further Works

 

(D)                          any increase in rental value attributable to an
improvement effected or completed within a period of twenty one years
immediately preceding the Relevant Date (whether during or before the Term) on
which the rent is being reviewed carried out by the Tenant or any undertenant or
by the Landlord on behalf of the Tenant at the Tenant’s expense or their
respective predecessors in title in that capacity with the prior consent in
writing of the Landlord (where required pursuant to this underlease) other than
an improvement effected at the expense of the Landlord or in pursuance of an
obligation to the Landlord whether under this underlease

 

17

--------------------------------------------------------------------------------


 

or otherwise and provided that the Landlord or their predecessors in title have
not had vacant possession of the Premises since the improvement was carried out
and

 

(E)                            as far as may be permitted by law all
restrictions whatsoever relating to rent contained in any Enactments (whether
relating to the method of determination of rent or otherwise)

 

2                                              The rent review

 

2.1                                      At each Relevant Date the rent shall be
reviewed in accordance with the provisions of this part of this schedule and
from and after each Relevant Date the Tenant shall pay to the Landlord by way of
rent in respect of the Premises whichever is the greater of

 

2.1.1                   the Basic Rent payable hereunder immediately prior to
that Relevant Date and

 

2.1.2                   the Full Open Market Yearly Rent for the Premises at
that Relevant Date such Full Open Market Yearly Rent to be determined (in
default of agreement between the Landlord and the Tenant) by arbitration in
accordance with clause 5.7 of this underlease on the application of the Landlord
or the Tenant made at any time before or after that Relevant Date

 

but so that (for the avoidance of doubt) any delay in the implementation of a
review of rent hereunder until after a Relevant Date shall not prejudice the
review of rent with effect from that Relevant Date

 

3                                              Memorandum of agreement as to
rent

 

3.1                                      As soon as practicable after the
agreement or determination of the amount of the Full Open Market Yearly Rent a
memorandum recording the same shall be endorsed on or otherwise annexed to the
Original and Counterpart of this underlease each party shall bear its own cost
in this respect

 

4                                              Where assessment of rent delayed

 

4.1                                      Should the rent to be agreed or
determined in accordance with paragraph 2 (herein in this paragraph 4.1 called
“the New Rent”) not have been agreed or determined as aforesaid by any Relevant
Date then the Tenant shall on and after that day pay rent at the rate equal to
the rent payable immediately before that Relevant Date (herein in this paragraph
4.1 called “the Old Rent”) and so soon as the New Rent shall have been agreed or
determined as aforesaid the Tenant shall forthwith pay to the Landlord by way of
additional rent the difference between the New Rent and the Old Rent for each
quarter for which the New Rent should have been paid together with interest
thereon at a rate four per cent below the rate of Interest from the date upon
which the same became payable until the date of payment Provided that the
interest on each quarter’s rent shall be calculated only from the date that
quarter’s rent is due

 

18

--------------------------------------------------------------------------------


 

5                                              Intermediate rent periods

 

5.1                                      If at any Relevant Date the Landlord
shall be obliged legally or otherwise to comply with any Enactments dealing with
the control of rent and which shall restrict or modify the Landlord’s right to
review the Old Rent or to receive the New Rent (which expressions are defined in
paragraph 4.1) in accordance with the terms hereof then the Landlord shall as
soon as reasonably practicable after each such restriction or modification is
removed relaxed or modified be entitled to give not less than one month’s notice
in writing (herein called “an Intermediate Rent Review Notice”) to the Tenant
expiring not earlier than the date of each such removal relaxation or
modification to introduce an intermediate review of rent additional to the
reviews of rent specified in this part of this schedule and the expiry of the
Intermediate Rent Review Notice shall be deemed to be the Relevant Date for the
purpose of paragraphs 2 3 and 4 provided that nothing herein contained shall
vary or modify any subsequent Relevant Date as defined in paragraph 1.1.1 of
this part of this schedule

 

Part 2 - Rents payable upon demand

 

1                                              Insurance Rent

 

1.1                                      A sum or sums of money equal to the
amount or amounts which the Landlord shall from time to time be liable to pay in
or in respect of effecting or maintaining the insurance of the Premises in
accordance with the Landlord’s covenant contained in paragraph 2 of schedule 5
and all reasonable professional fees which the Landlord may from time to time
incur in connection with the valuation of the Premises for insurance purposes
not more frequently than every three years

 

2                                              Rent for common parts

 

2.1                                      A proper proportion attributable to the
Premises of the proper cost and expense of repairing maintaining renewing
rebuilding cleansing and operating all ways roads pavements Service Channels
yards bicycle stores vehicle parks and gardens fences party walls and structures
and any installations equipment fittings fixtures easements appurtenances or
conveniences which are not the subject matter of the Service Charge referred to
in paragraph 3 below but which none the less belong to or are used by the
Premises in common with the other buildings on the Estate and the Landlord’s
Neighbouring Premises and with any other premises adjoining or neighbouring the
Premises (or any of them) including architect’s and surveyor’s fees properly
incurred in connection with such works (such proper proportion to be determined
by the Surveyor whose certificate shall be final and binding on the Tenant) save
in the case of manifest error

 

3                                              Service rent

 

3.1                                      A service rent equivalent to the
Service Charge due and payable by the Landlord under the Headlease or which
would be due and payable if the Headlease still subsisted upon the terms
originally specified in the Headlease

 

19

--------------------------------------------------------------------------------


 

4                                              Interest on arrears

 

4.1                                      Interest on any monies payable by the
Tenant to the Landlord under any covenant or provision of this underlease which
remain unpaid for seven days shall be payable by the Tenant such Interest to be
calculated from the date when such monies were due until the date when such
monies are received by the Landlord provided that the provisions of this
paragraph 4.1 shall not prejudice any rights or remedies of the Landlord in
respect of any breach of any of the covenants on the part of the Tenant herein
contained

 

5                                              Insurance excess

 

5.1                                      If a claim arising under any policy of
insurance effected by the Landlord upon the Premises shall be subject to any
insurance excess the Tenant shall reimburse or otherwise indemnify the Landlord
against the amount of such excess

 

20

--------------------------------------------------------------------------------


 

Part 3: Rent review for Premises and Extension

 

Note: This section of Schedule 3 applies if the Extension Lease exists

 

1                                              Definitions

 

1.1                                      In this part of this schedule the
following words shall have the following meanings

 

1.1.1                   the “Relevant Date” shall mean 25 December 2007 and
every fifth anniversary of that date during the Term excluding the last day of
the Term and the period between each Rent Review Date is hereafter referred to
as the “Rent Review Period”

 

1.1.2                   “the Full Open Market Yearly Rent” shall mean the best
yearly rent for which the Combined Building might reasonably be expected to let
if let on one lease in the open market by a willing landlord to a willing tenant
after the expiry of any rent free period or period of concessionary rent which
may then be usual on the grant of a new lease for the purpose of fitting out
only and not for the avoidance of doubt as an incentive on the assumption (if
not fact) that:-

 

(i)                                          the Combined Building is fully
repaired maintained and decorated in accordance with the provisions of this
underlease and

 

(ii)                                       the Combined Building is vacant and
ready for immediate occupation and use (any fitting out of the nature of the
Additional Works or Tenant’s Further Works shall be assumed to have been carried
out at the tenant’s expense) (and

 

(iii)                                    the covenants in this underlease and
the Extension Lease on the part of the Tenant have been complied with and all
Legal Obligations are complied with and all requisite consents and permissions
for the use of the Combined Building have been obtained) and

 

(iv)                                   that no work has been carried out thereon
which would diminish the rental value of the Combined Building and

 

(v)                                      that in case the Combined Building had
been damaged or destroyed they had been fully restored in accordance with the
terms hereof and

 

(vi)                                   The Excluded Parts (as respectively
defined in the Extension Lease and this Lease) can only be used for plant rooms
and ancillary storage and

 

(vii)                                the Combined Building comprises either:

 

(A)                         The Combined Building or

 

21

--------------------------------------------------------------------------------


 

(B)                           a notional two storey office building which:

 

1)                                           was constructed in 2002 to a
comparable standard and specification and with similar facilities (of
appropriate scale for the notional building) to the Office Area including
necessary car parking

 

2)                                           comprises a net internal floor area
(measured in accordance with the Code of Measuring Practice published by the
Royal Institution of Chartered Surveyors and the Incorporated Society of Valuers
and Auctioneers (Fourth Edition) equivalent to the Gross Internal Area of the
Combined Building

 

3)                                           excludes (for the avoidance of
doubt) such of the Additional Works or the Tenants Further Works as may be
comprised within the Office Area

 

whichever shall result in the higher rent and

 

(viii)                             the lease of the Combined Building shall be
for the reside of the Term at the date of review

 

(ix)                                     the lease of the Combined Building
shall be granted without payment of a fine or premium or any other form of
inducement being offered or received and

 

(x)                                        the lease of the Combined Building
shall be upon the same terms provisions agreements and declarations (other than
as to the amount of rent and any rent free period hereunder but including like
provisions for the review of rent to those herein contained) and covenants on
the part of the Landlord and the Tenant as those contained respectively in this
underlease and the Extension Lease but only in so far as they are consistent
with the provisions of this paragraph 1.1.2

 

there being disregarded

 

(A)                         any effect on rent of the fact that the Tenant or
any undertenant or their respective predecessors in title have been in
occupation of the Combined Building and

 

(B)                           any goodwill attached to the Combined Building by
reason of trade or business carried on therein by the Tenant or any undertenant
or their respective predecessors in title and

 

(C)                           (for the avoidance of doubt) the equivalent of the
Additional Works and Tenant’s Further Works which relate to the Combined
Building

 

22

--------------------------------------------------------------------------------


 

(D)                          any increase in rental value attributable to an
improvement effected or completed within a period of twenty one years
immediately preceding the Relevant Date (whether during or before the Term) on
which the rent is being reviewed carried out by the Tenant or any undertenant or
by the Landlord on behalf of the Tenant at the Tenant’s expense or their
respective predecessors in title in that capacity with the prior consent in
writing of the Landlord (where required pursuant to this underlease) other than
an improvement effected at the expense of the Landlord or in pursuance of an
obligation to the Landlord whether under this underlease or otherwise and
provided that the Landlord or their predecessors in title have not had vacant
possession of the Combined Building since the improvement was carried out and

 

(E)                            as far as may be permitted by law all
restrictions whatsoever relating to rent contained in any Enactments (whether
relating to the method of determination of rent or otherwise)

 

2                                              The rent review

 

2.1                                      At each Relevant Date the rent shall be
reviewed in accordance with the provisions of this part of this schedule and
from and after each Relevant Date the Tenant shall pay to the Landlord by way of
rent in respect of the Combined Building whichever is the greater of

 

2.1.1                   the Basic Rent payable hereunder immediately prior to
that Relevant Date and

 

2.1.2                   the Full Open Market Yearly Rent for the Combined
Building at that Relevant Date such Full Open Market Yearly Rent to be
determined (in default of agreement between the Landlord and the Tenant) by
arbitration in accordance with clause 5.7 of this underlease on the application
of the Landlord or the Tenant made at any time before or after that Relevant
Date

 

but so that (for the avoidance of doubt) any delay in the implementation of a
review of rent hereunder until after a Relevant Date shall not prejudice the
review of rent with effect from that Relevant Date

 

3                                              Memorandum of agreement as to
rent

 

3.1                                      As soon as practicable after the
agreement or determination of the amount of the Full Open Market Yearly Rent the
rent ascertained will be apportioned between the Original Building and the
Extension in the proportions specified in Schedule 3 of the Extension Lease and
a memorandum recording the same shall be endorsed on or otherwise annexed to the
Original and Counterpart of this underlease and the Extension Lease each party
shall bear its own cost in this respect

 

23

--------------------------------------------------------------------------------


 

4                                              Where assessment of rent delayed

 

4.1                                      Should the rent to be agreed or
determined in accordance with paragraph 2 (herein in this paragraph 4.1 called
“the New Rent”) not have been agreed or determined as aforesaid by any Relevant
Date then the Tenant shall on and after that day pay rent at the rate equal to
the rent payable immediately before that Relevant Date (herein in this paragraph
4.1 called “the Old Rent”) and so soon as the New Rent shall have been agreed or
determined as aforesaid the Tenant shall forthwith pay to the Landlord by way of
additional rent the difference between the New Rent and the Old Rent for each
quarter for which the New Rent should have been paid together with interest
thereon at a rate four per cent below the rate of Interest from the date upon
which the same became payable until the date of payment Provided that the
interest on each quarter’s rent shall be calculated only from the date that
quarter’s rent is due

 

5                                              Intermediate rent periods

 

5.1                                      If at any Relevant Date the Landlord
shall be obliged legally or otherwise to comply with any Enactments dealing with
the control of rent and which shall restrict or modify the Landlord’s right to
review the Old Rent or to receive the New Rent (which expressions are defined in
paragraph 4.1) in accordance with the terms hereof then the Landlord shall as
soon as reasonably practicable after each such restriction or modification is
removed relaxed or modified be entitled to give not less than one month’s notice
in writing (herein called “an Intermediate Rent Review Notice”) to the Tenant
expiring not earlier than the date of each such removal relaxation or
modification to introduce an intermediate review of rent additional to the
reviews of rent specified in this part of this schedule and the expiry of the
Intermediate Rent Review Notice shall be deemed to be the Relevant Date for the
purpose of paragraphs 2 3 and 4 provided that nothing herein contained shall
vary or modify any subsequent Relevant Date as defined in paragraph 1.1.1 of
this part of this schedule

 

24

--------------------------------------------------------------------------------

 

Schedule 4

 

Tenant’s covenants

 

1                                         To pay rent

 

1.1                                 To pay to the Landlord the rents hereby
reserved (including but not limited to the rent as reviewed from time to time in
accordance with part 1 of schedule 3 (or if the Extension Lease exists in
accordance with part 3 of schedule 3) at the times and in the manner herein
appointed for payment thereof without any deduction set off or (except as
provided by clause 5.3 of this underlease) abatement whatsoever and to pay those
rents reserved in part 1 of schedule 3 (or if the Extension Lease exists in
accordance with part 3 of schedule 3) by standing order to the bankers of the
Landlord or as it shall direct within the United Kingdom

 

2                                         To pay outgoings

 

2.1                                 To pay and discharge all rates taxes duties
assessments charges impositions and outgoings whatsoever (whether parliamentary
local public utility or of any other description and whether or not of a
recurrent nature) now or at any time during the Term taxed assessed charged
imposed upon or payable in respect of the Premises or any part thereof or by the
Landlord or Tenant or owner or occupier in respect thereof except any arising
from receipt of rent in the Landlord’s hands or any dealing or deemed dealing
with the Landlord’s reversion other than a deemed dealing arising from some act
or default on the part of the Tenant or such as is required by an Enactment to
be paid by the Landlord save any arising from an act or default of the Tenant

 

3                                         To repair and decorate

 

3.1                                 Well and substantially to cleanse maintain
and repair and remedy all defects in the Premises and every part thereof
(including all additions thereto and all fixtures fittings plant and machinery
therein and improvements thereto and the Service Channels forming part of the
Premises and which exclusively serve the same and the boundary structures (if
any) of the Premises) and the drains connecting the Premises to and as far as
the common drain

 

3.2                                 As and when reasonably required by the
Landlord to clean (and repoint where appropriate) all external surfaces of the
buildings from time to time comprised in the Premises

 

3.3                                 Without prejudice to the generality of
paragraphs 3.1 and 3.2 to paint (or otherwise decorate) with two coats at least
of good quality paint (or other suitable materials) all such parts of the
Premises as have been usually painted (or otherwise decorated) such painting (or
other decoration) to be

 

3.3.1                        as to the outside in every third year of the Term
and with such colours as have been approved by the Surveyor (acting reasonably)
and

 

3.3.2                        as to the inside in every fifth year of the Term
and

 

25

--------------------------------------------------------------------------------


 

3.3.3                        as to both the outside and the inside in the last
year of the Term (however determined)

 

and otherwise as the Landlord may reasonably so require

 

3.4                                 Not to remove or damage any of the
Landlord’s fixtures and fittings in the Premises and to replace with similar
articles of at least equal quality such fixtures and fittings as may be lost or
worn out or become unfit for use

 

provided that all work referred to in this paragraph 3 shall be done in a good
and workmanlike manner and to the reasonable satisfaction of the Surveyor and
provided further that the liability of the Tenant under this paragraph shall not
extend to damage caused by any of the Insured Risks unless the insurance shall
have been vitiated or insurance monies rendered irrecoverable in whole or in
part (and in the case of part to the extent of that part only) by any act
omission neglect or default of the Tenant any undertenant or their respective
employees servants agents independent contractors customers visitors licensees
invitees or any other person under the Tenant’s or the undertenant’s control

 

3.5                                 The Tenant shall give written notice to the
Landlord immediately on becoming aware of:

 

3.5.1                        any damage to or destruction of the Premises or

 

3.5.2                        any defect or want of repair in the Premises
(including without limitation any relevant defect within the meaning of section
4 Defective Premises Act 1972) which the Landlord is liable to repair under this
underlease or which the Landlord is or may be liable to repair under common law
or by virtue of any Enactment

 

4                                         Not to make alterations

 

4.1                                 Not to make any alteration or addition to
the Premises which would reduce or otherwise adversely affect the capital value
of the Landlord’s reversionary interest in the Premises or the rental value
thereof unless the Tenant shall indemnify the Landlord for any material
reduction in its capital value or reduction in rental value

 

4.2                                 Without prejudice to the prohibition in
paragraph 4.1 not to demolish the existing buildings comprising the Premises or
construct new buildings or make any alteration addition or improvement to the
Premises whether structural or otherwise except as expressly permitted under
paragraphs 4.3 and 4.4

 

4.3                                 The Tenant may carry out non-structural
alterations additions or improvements to the interior of the Premises provided
that the Tenant will carry out any such works in compliance with any Enactment
and will within 14 days of the completion of the works supply such plans and
specifications for the works as the Landlord shall reasonably require

 

4.4                                 No works shall be permitted to the exterior
of the Premises which shall in the reasonable opinion of the Landlord
detrimentally affect its appearance or be contrary

 

26

--------------------------------------------------------------------------------


 

to good estate management and shall not cause a material reduction in the
capital value of the Landlord’s reversionary interest

 

4.5                                 Without prejudice to any other rights of the
Landlord immediately upon the Landlord by notice in writing to that effect
requiring them so to do to remove all additional buildings erections works
alterations or additions whatsoever to the Premises which are not in accordance
with the foregoing provisions of this paragraph 4 (herein called “the
Unauthorised Works”) and make good and restore the Premises to the state and
condition thereof before the Unauthorised Works were carried out and if the
Tenant shall neglect to complete the restoration within one month after such
notice then it shall be lawful for the Surveyor the Landlord and the Landlord’s
servants contractors agents and workmen to enter upon the Premises and to remove
the Unauthorised Works and to make good and restore the same to the state and
condition existing before the carrying out of the Unauthorised Works and all
expenses of so doing shall be repaid to the Landlord by the Tenant within seven
days of a written demand in that behalf

 

5                                         To permit entry

 

5.1                                 To permit the Landlord the Surveyor and
their respective workmen and persons duly authorised by them respectively on
reasonable notice subject to the Confidentiality Requirements (except in
emergency) at reasonable hours to enter the Premises for the purposes of

 

5.1.1                        viewing the same

 

5.1.2                        taking Inventories of the fixtures fittings
appliances and equipment to be yielded up at the expiration or sooner
determination of the Term

 

5.1.3                        inspecting for defects in and recording the
condition of the Premises or any other breaches of covenant on the part of the
Tenant

 

5.1.4                        inspecting cleansing maintaining repairing altering
renewing or adding to the Estate or any buildings thereon or the Landlord’s
Neighbouring Premises or any other premises adjoining the Premises or any
Service Channels not comprised within the Premises

 

5.1.5                        complying with the Landlord’s obligations under
this underlease or with any other Legal Obligation of the Landlord or pursuant
to any reservation contained in this underlease

 

or any other reasonable purpose connected with the management of the Premises
the Estate or the Landlord’s Neighbouring Premises or the Landlord’s interest
therein provided that the Landlord shall cause as little damage or inconvenience
as reasonably possible and shall make good all damage to the Premises caused by
such entry as soon as practicable but without the payment of compensation to the
Tenant

 

6                                         To repair on notice

 

6.1                                 To make good to the reasonable satisfaction
of the Surveyor within two months or sooner if requisite (or immediately in case
of emergency) any defect in the repair or

 

27

--------------------------------------------------------------------------------


 

decoration of the Premises for which the Tenant is liable hereunder or any other
want of compliance with any of the obligations on the part of the Tenant under
this underlease of which the Landlord or the Surveyor has given notice in
writing to the Tenant or left notice in writing at the Premises

 

6.2                                 If the Tenant shall not comply with
paragraph 6.1 the Tenant shall permit the Landlord the Surveyor and their
respective workmen (without prejudice to any other remedy of the Landlord) to
enter the Premises and make good such defect breach or want of compliance as
aforesaid without the payment of any compensation to the Tenant and all proper
expenses of so doing (including legal costs and Surveyor’s fees) shall be paid
by the Tenant to the Landlord on demand and shall be recoverable as rent in
arrear

 

7                                         To pay Landlord’s costs

 

7.1                                 To pay the Landlord’s proper and reasonable
costs and expenses (including legal costs and Surveyor’s and other professional
fees)

 

7.1.1                        In or in reasonable contemplation of any
proceedings relating to the Premises under sections 146 and/or 147 of the Law of
Property Act 1925 or the preparation and service of notices thereunder (whether
or not any right of re-entry or forfeiture has been waived by the Landlord or a
notice served under the said section 146 is complied with by the Tenant or the
Tenant has been relieved under the provisions of the said Act and
notwithstanding that forfeiture is avoided otherwise than by relief granted by
the Court)

 

7.1.2                        In the preparation and service of any Schedule of
Dilapidations at any time during or within 3 months after the Term

 

7.1.3                        In connection with the recovery of arrears of rent
due from the Tenant hereunder (including but not limited to bailiffs’ commission
incurred by the Landlord of and incidental to every distress levied by the
Landlord on the Tenant’s goods for the recovery of overdue rent or other sums
due under this underlease)

 

7.1.4                        In connection with approving plans and
specifications required hereunder and the supervision and inspection of
alterations erections additions and any other works carried out by the Tenant
and any undertenant (but not in connection with the Additional Works or Tenant’s
Further Works)

 

7.1.5                        In respect of any application for Consent required
by this underlease whether or not such Consent be granted unless unreasonably
refused

 

8                                         As to use and safety

 

8.1                                 Not knowingly to cause any Environmental
Damage at or to the Premises and to indemnify the Landlord against all
liabilities claims or demands in respect of Environmental Damage arising out of
the use or occupation of the Premises or the state of repair of the Premises

 

28

--------------------------------------------------------------------------------


 

8.2                                 Any Hazardous materials and plant and
materials shall be kept and maintained in accordance with all Legal Obligations
and not in a way that may injure the Premises or the Estate or the Landlord’s
Neighbouring Premises

 

8.2.1                        all relevant information regarding compliance with
any relevant Legal Obligations (such information to include without limitation
copies of applications for any requisite consents relating to any manufacturing
processes waste treatments recycling storage or disposal practices) as may be
reasonably required by the Landlord

 

8.3                                 The Tenant shall forthwith notify the
Landlord in writing of any material change in the facts and circumstances
relating to any such Hazardous Material machinery apparatus or equipment kept
produced or used on the Premises

 

8.4                                 All such Hazardous Material shall be kept in
properly designed stores and containers and in accordance with the requirements
of any competent Authority and the insurers of the Premises

 

8.5                                 At the end of the Term (however it ends) to
indemnify the Landlord against any diminution in the value of the Landlord’s
interest in the Premises due to contamination arising out of the use or
occupation of the Premises during the Term or the state or repair of the
Premises and for such purposes the expression “contamination” means
contamination by reason of Hazardous Material

 

8.6                                 Any dispute as to the existence or effect of
any contamination shall be referred to Arbitration

 

9                                         Not to use for unlawful or illegal
purposes or cause nuisance

 

9.1                                 Not to

 

9.1.1                        use or permit or suffer the Premises or any part
thereof to be used for any unlawful illegal or immoral purpose or for the
manufacture sale or consumption of intoxicating liquors or for the manufacture
sale or consumption of Controlled Drugs as defined by the Misuse of Drugs Act
1971 (otherwise than by a practitioner or pharmacist as defined by that Act or
in accordance with the requirements of the Tenant’s business) the keeping of
animals or for the manufacture storage publication or sale of any article or
thing which may be pornographic offensive or obscene or for betting gaming or
lotteries or as a hotel club billiards saloon dance hall funfair or amusement
premises or for an auction or for any noisy noxious or offensive trade or
business and

 

9.1.2                        do or permit or suffer to be done on the Premises
or any part thereof anything which may be or become or cause a nuisance damage
disturbance injury or danger of or to the Landlord or the owners lessees or
occupiers of any premises in the neighbourhood or which in the reasonable
opinion of the Landlord might be detrimental to the use or development of the
Premises or of the Estate or any Landlord’s Neighbouring Premises (or any of
them) and to pay to the Landlord all costs charges and expenses which may be
incurred by the Landlord in abating any nuisance on or

 

29

--------------------------------------------------------------------------------


 

arising from the Premises and executing all works as may be necessary for such
purpose

 

9.1.3                      use any radio television video or sound system
audible outside the Premises or play or suffer to be played any musical
instrument audible outside the Premises

 

10                                  Not to reside

 

10.1                           Not to reside on the Premises and not to create
or permit or suffer to be created any residential tenancy or residential
occupation of the Premises or any part thereof

 

11                                  As to user

 

11.1                           Not to use the Premises or any part thereof other
than for a purpose authorised by the Planning Agreement 1991 including for
laboratories with ancillary offices or any other use within class B (1) of the
Town and Country Planning Act (Use Classes) Order 1987 for which the Landlord’s
consent in writing has first been obtained (such consent not to be unreasonably
withheld or delayed)

 

12                                  To keep open and security

 

12.1                           Not to permit the Premises to remain vacant or
unattended without proper security

 

12.2                           To indemnify the Landlord against any empty
property rate or penal rate levied or assessed upon the Landlord by reason of
the Premises having been left empty save at the end of the Term

 

12.3                           To ensure that the Landlord at all times has
written notice of the name and address and telephone number of at least one
keyholder of the Premises

 

13                                  Displays and advertisements

 

13.1                           Not to display or permit to be displayed on any
part of the Premises so as to be visible outside the Premises any name writing
notice sign placard sticker or advertisement of whatsoever nature other than a
notice or sign (not being a “Neon” notice or sign or any notice or sign of a
similar nature) displaying the name of the Tenant (and any undertenant or other
authorised occupier) and the name of the building comprised within the demise
(if any) first approved in writing by the Landlord such approval not to be
unreasonably withheld or delayed in the case of signs which are compatible with
other signs on the Estate and not to place leave or install any merchandise or
display outside the Premises and on any breach by the Tenant the Landlord the
Surveyor and their respective workmen may without notice and without prejudice
to any other remedy of the Landlord remove the cause of the breach of this
covenant and shall not be liable to make good any loss or pay compensation for
so doing

 

14                                  To keep clean

 

14.1                           Not to allow any rubbish or refuse of any
description to accumulate upon the Premises save in suitably located dustbins
provided by the Tenant for that purpose and so often

 

30

--------------------------------------------------------------------------------


 

as it shall be necessary or desirable and in any event at least once a week to
cause such dustbins to be emptied

 

14.2                           Generally to keep the Premises (including but not
limited to forecourts roads and paths) clean tidy and properly lighted
externally

 

14.3                           To clean the outside of all windows in the
Premises at least once every other month

 

14.4                           Not to bring or keep or suffer to be brought or
kept upon the Premises anything which in the reasonable opinion of the Landlord
are or may become unclean unsightly or detrimental to the Premises the Estate or
the Landlord’s Neighbouring Premises and nearby premises (or any of them)

 

14.5                           Not to discharge into any Service Channels oil
grease solids or other deleterious matter or any substance which might be or
become a source of danger or injury to the drainage system of the Premises the
Estate or the Landlord’s Neighbouring Premises (or any of them) or which may
pollute the water of any watercourse so as to render the Landlord liable to
action or proceedings by any person or body and generally to keep the Service
Channels comprised within the demise and exclusively serving the same
unobstructed

 

15                                  To comply with Legal Obligations and give
notice

 

15.1                           At the Tenant’s own expense to comply with all
Legal Obligations so far as they relate to or affect the Premises or the owner
or occupier thereof

 

15.2                           At the Tenant’s own expense to do all works and
all other things so as to comply with paragraph 15.1 above including (without
prejudice to the generality of the foregoing) the obtaining of any fire
certificate required for the Premises

 

15.3                           Within seven days of receipt of notice thereof to
give to the Landlord particulars of any provision or requirement of all
Enactments or as prescribed or required by any Authority or proposal therefor
relating to the Premises the Estate or the Landlord’s Neighbouring Premises (or
any of them) or the condition or use thereof respectively and at the request of
the Landlord to make or join with the Landlord in making such objection or
representation against any such proposal as the Landlord shall deem expedient

 

16                                  To comply with the Planning Acts

 

16.1                           At all times during the Term to comply in all
respects with the provisions and requirements of the Planning Acts and any
regulations or orders made thereunder and all licences consents permissions and
conditions (if any) granted or imposed thereunder so far as the same
respectively relate to or affect the Premises or any part thereof

 

16.2                           In the event of the Landlord giving Consent to
any of the matters in respect of which the Landlord’s Consent shall be required
pursuant to the provisions of any covenant or condition contained in this
underlease to apply at the cost of the Tenant to the local and planning
authorities for all necessary consents and permissions in connection

 

31

--------------------------------------------------------------------------------


 

therewith and to give notice to the Landlord of the granting or refusal (as the
case may be) of all such consents and permissions forthwith on the receipt
thereof

 

16.3                           In the event of the said Planning Authority
agreeing to grant such necessary consent or permission only with modifications
or subject to conditions to give to the Landlord forthwith full particulars of
such modifications or conditions and if such modifications or such conditions
shall be undesirable then the Tenant shall not implement or proceed with the
matters works or change of use to which the application relates

 

16.4                           If the Tenant shall receive any compensation in
respect of the Premises under or by virtue of the Planning Acts forthwith to
make such provision as is just and equitable for the Landlord to receive their
due benefit from such compensation

 

16.5                           Not to apply for or implement any planning
permission in respect of the whole or any part of the Premises without the
Landlord’s prior written consent (such consent not to be unreasonably withheld
or delayed) and not in any event to do so if such application or the
implementation thereof would or might give rise to any tax charge or other levy
payable by the Landlord without providing to the Landlord a full indemnity in
relation thereto

 

16.6                           Unless the Landlord shall otherwise direct to
carry out before the expiration or sooner determination of the Term any works
stipulated to be carried out to the Premises by a date subsequent to such
expiration or sooner determination as a condition of the grant of any planning
permission obtained and implemented by the Tenant during the Term

 

17                                  Insurance

 

17.1                           Not to do or omit to do (or permit or suffer to
be done or omitted to be done) anything whereby

 

17.1.1                  the rate of premium on the policy or policies of
insurance on the Premises against the Insured Risks or on any policy or policies
on the Estate or upon the Landlord’s Neighbouring Premises (or either of them)
may be increased or cause the insurers to impose more onerous terms in such
policy or policies unless the Tenant shall indemnify the Landlord for the
additional cost and to repay to the Landlord or to the Superior Landlord (as
appropriate) all sums paid by way of increased premiums and any expenses
incurred by them in or about any renewal of such policy or policies consequent
upon such act or omission and all such sums shall be added to the rent herein
reserved and be recoverable upon demand as rent

 

17.1.2                  such policy may become void or voidable

 

and in the event of the Premises or any part thereof being damaged by the
Insured Risks and the insurance money under any insurance effected against the
same being wholly or partly irrecoverable by reason solely or in part of any act
omission neglect or default of the Tenant or any undertenant or their respective
employees servants agents independent contractors customers visitors licensees
invitees or any other person under the Tenant’s or the undertenant’s control
then and in every such case the Tenant will forthwith pay to the Landlord or to
the Superior Landlord the whole or (as

 

32

--------------------------------------------------------------------------------


 

the case may require) an appropriate proportion of the costs of completely
rebuilding and reinstating the Premises

 

17.2                           To comply with any lawful requirements of the
insurers of the Premises

 

18                                 To indemnify

 

18.1                          To keep the Landlord fully and effectually
indemnified from and against all liability in respect of losses damages
proceedings claims costs expenses and any other liability whatsoever arising
from or in connection with

 

18.1.1                  the injury or death of any person

 

18.1.2                  damage to or destruction of any property whatsoever

 

18.1.3                  the infringement disturbance or destruction of any
rights easements or privileges

 

18.1.4                  the breach by the Tenant of any of the terms covenants
and conditions on the part of the Tenant herein contained

 

arising directly or indirectly out of:

 

(i)                                    the repair condition existence or use of
the Premises or of any alteration to the Premises or works carried out or in the
course of being carried out to the Premises

 

(ii)                                 anything now or hereafter attached to or
projecting from the Premises

 

(iii)                              any act default or negligence of any person
or body acting with express or implied authority of the Tenant, its employees
licensees or invitees and to insure against such liability in a reputable
Insurance Office

 

19                                  Dealings with the Premises

 

19.1                          Unless expressly permitted under paragraph 19.10
or by a Consent granted under paragraphs 19.2 19.3 or 19.4 the Tenant shall not
assign underlet charge part with or share possession or occupation of all or any
part of the Premises nor hold the Premises on trust for any other person

 

19.2                          The Landlord shall not unreasonably withhold or
delay Consent to a legal charge of the whole of the Premises

 

19.3                          The Landlord shall not unreasonably withhold or
delay Consent to an assignment of the whole of the Premises but the Landlord and
the Tenant agree for the purposes of section 19(1A) Landlord and Tenant Act 1927
that the Landlord may withhold that Consent unless the following conditions are
satisfied:

 

33

--------------------------------------------------------------------------------


 

19.3.1                  the prospective assignee is not a Group Company or a
Connected Person unless by an objective analysis the assignee is able to perform
the Tenant’s covenants herein and

 

19.3.2                  in relation to either the prospective assignee or any
prospective guarantor or guarantors that party shall in the reasonable opinion
of the Landlord be a substantial and respectable body or person whose registered
office principal place of business or address is within the United Kingdom

 

19.3.3                  in the reasonable opinion of the Landlord the
prospective assignee is of sufficient financial standing to enable it to comply
with the Tenant’s covenants in this underlease

 

19.3.4                  the Tenant enters into an authorised guarantee agreement
within the meaning of the Landlord and Tenant (Covenants) Act 1995 with the
Landlord in like terms to those set out in schedule 7 of this underlease
provided that if the prospective assignee can produce audited accounts for
itself for the immediately preceding financial year and for each of the two
financial years preceding that showing in the case of each of those years
pre-tax profits of three times the then Basic Rent then the Tenant (and any
former tenant as aforesaid) shall not be required to enter into such agreement
and

 

19.3.5                  if the Landlord reasonably requires a guarantor or
guarantors acceptable to the Landlord acting reasonably has guaranteed to the
Landlord the due performance of the prospective assignee’s obligations in like
terms to those set out in schedule 6 of this underlease

 

19.3.6                  where the covenant of the proposed assignee is not equal
to or better than the existing tenant any security for the Tenant’s obligations
under this underlease which the Landlord holds immediately before the assignment
is continued or renewed in each case for the period of the Authorised Guarantee
Agreement only on such terms as the Landlord may reasonably require in respect
of the Tenant’s liability under the authorised guarantee agreement referred to
in paragraph 19.3.4

 

19.3.7                  any sum due from the Tenant to the Landlord under this
underlease (or any deed of variation licence Consent or other document
supplemental to or associated with this underlease) is paid and any outstanding
material breach relating to repair, alienation, user, alteration or a breach of
the terms of the Landlord’s insurance which is likely to vitiate the insurance
policy Except where the Landlord is indemnified for its financial loss and

 

19.3.8                  the Landlord has received an undertaking for a
reasonable sum from the Tenant’s solicitors in such form as the Landlord may
reasonably require to pay the Landlord on demand the reasonable legal and
surveyor’s costs and disbursements (including Value Added Tax) incurred by the
Landlord in considering the Tenant’s application and preparing negotiating and
entering into any relevant documentation whether or not the application is
withdrawn or the Consent is granted; and

 

34

--------------------------------------------------------------------------------

 

19.4

The Landlord shall not unreasonably withhold Consent to sub-underlettings of any
part of the Premises where all of the following conditions are satisfied:

 

 

 

 

19.4.1

the prospective sub-undertenant has produced references in a form reasonably
acceptable to the Landlord

 

 

 

 

19.4.2

the prospective sub-undertenant has covenanted with the Landlord to observe and
perform until it assigns the underlease with Consent as required by the
underlease the Tenant’s covenants and obligations in this sub-underlease (except
the covenant to pay rent and insofar only as such covenants affect the underlet
premises)

 

 

 

 

19.4.3

if the Landlord reasonably requires a guarantor or guarantors acceptable to the
Landlord has guaranteed the due performance by the sub-undertenant of its above
covenant in such terms as the Landlord may reasonably require and

 

 

 

 

19.4.4

no fine or premium is taken for the grant of the sub-underlease and

 

 

 

 

19.4.5

the basic rent payable under the sub-underlease is not less than the full open
market rent reasonably obtainable for the sub-underlease and

 

 

 

 

19.4.6

any rent free period or other financial inducements given to the sub-undertenant
are no greater than is usual at the time in all the circumstances and

 

 

 

 

19.4.7

the form of the sub-underlease has been approved in writing by the Landlord
(approval not to be unreasonably withheld where the provisions of it are
consistent with the provisions of this underlease and where the basic rent due
under it is reviewable at the same times and on the same terms as the Basic
Rent) and

 

 

 

 

19.4.8

the provisions of paragraph 19.5 are complied with

 

 

 

19.5

The provisions referred to in paragraph 19.4.8 above are:

 

 

 

 

 

19.5.1

each such sub-underlease shall demise a part of the Premises which is capable of
independent and separate occupation subject to use of usual common parts and
services and

 

 

 

 

19.5.2

the total number of such sub-underleases which may subsist at any time during
the Term shall not exceed four if the aggregate area comprised in such
sub-underleases equals the whole of the Premises (excluding parts usually
reserved as common parts) and otherwise shall not exceed three and

 

 

 

 

19.5.3

each such sub-underlease shall contain provisions enabling the Tenant (as
lessor) to recover from the sub-undertenant a due proportion of the sums due
under this underlease in respect of insurance of the Premises and of the cost to
the Tenant of repairing decorating and operating the Premises and

 

35

--------------------------------------------------------------------------------


 

 

19.5.4

any such sub-underlease shall preclude further sub-underletting of all or part
of the sub-underlet premises and

 

 

 

 

19.5.5

any such sub-underlease shall be excluded from the operation of sections 24-28
Landlord and Tenant Act 1954

 

 

 

19.6

The Tenant shall:

 

 

 

 

19.6.1

enforce against any undertenant the provisions of any underlease and shall not
waive them and

 

 

 

 

19.6.2

operate the rent review provisions contained in any sub-underlease so as to
ensure that the rent is reviewed at the correct times and in accordance with
those provisions

 

 

 

 

19.6.3

not accept a surrender of part only of the sub-underlet premises

 

 

 

19.7

The Tenant shall not without Consent (which shall not be unreasonably withheld
or delayed):

 

 

 

 

19.7.1

vary the terms of any sub-underlease or

 

 

 

 

19.7.2

accept a surrender of part of the sub-underlet premises or

 

 

 

 

19.7.3

agree any review of the rent under any sub-underlease

 

 

 

19.8

The Tenant shall not require or permit any rent reserved by any underlease to be
commuted or to be paid more than one quarter in advance or to be reduced

 

 

19.9

Any Consent granted under this paragraph 19 shall (unless it expressly states
otherwise) only be valid if the dealing to which it relates is completed within
three months after the date of the Consent and the Landlord shall not
unreasonably refuse to renew it consent if so expired

 

 

19.10

The Tenant may (after giving written notice to the Landlord containing all
relevant information) share occupation of the Premises with any Group Company on
condition that the sharing shall not create any relationship of landlord and
tenant and that on any occupier ceasing to be a Group Company the occupation
shall immediately cease unless otherwise authorised in accordance with this
paragraph 19

 

 

20

To Give notice of assignments, devolutions etc.

 

 

20.1

To produce a certified copy of every assignment underlease transfer charge
Probate Letters of Administration order instrument or other writing effecting or
evidencing any transmission or devolution of any estate or interest in the
Premises or any part thereof to the solicitors of the Landlord for registration
within one month from the date thereof and to pay to the Landlord’s solicitors
their reasonable fees for each such registration

 

 

20.2

Within seven days of an assignment of this underlease to give to the Landlord
written notice of the person to whom future rent demands should be sent

 

36

--------------------------------------------------------------------------------


 

20.3

Upon being requested so to do by the Landlord from time to time to supply the
Landlord with such details of the occupiers of the Premises and the terms upon
which they occupy

 

 

21

As to loss or acquisition of easements

 

 

21.1

Not to permit any easement or right comprised in belonging to or used with the
Premises or any part thereof from being obstructed or lost

 

 

21.2

Not to give to any third party any acknowledgement that the Tenant enjoys the
access of light to any of the windows or openings in the Premises by the consent
of such third party nor to pay to such third party any sum of money nor to enter
into any agreement with such third party for the purpose of inducing or binding
such third party to abstain from obstructing the access of light to any such
windows or openings

 

 

21.3

To take all such reasonable steps as may be necessary to prevent the acquisition
of any easement or right against over upon or under the Premises or any part
thereof and any encroachment thereon and to give to the Landlord immediate
notice of any encroachment or threatened encroachment upon the Premises or any
attempt to acquire any easement or right under or over the Premises which shall
be within the Tenant’s knowledge and to do all such things as may be necessary
to prevent any encroachment being made or any new easement being acquired

 

 

22

To produce plans/documents

 

 

22.1

If and whenever reasonably called upon so to do to produce to the Landlord or
the Surveyor all such plans documents or other evidence as the Landlord may from
time to time reasonably require to satisfy themselves that the Tenant has
complied in all respects with the provisions of the Tenant’s covenants herein

 

 

23

Not to interfere with reserved rights

 

 

23.1

Not to interrupt or interfere with the exercise of the rights contained or
referred to in schedule 2

 

 

24

To permit entry for reletting etc.

 

 

24.1

During the last six months before the expiration or sooner determination of the
Term or after the expiration thereof (or at any time during the Term in the
event of a sale of the Landlord’s interest in the Premises) to permit the
Landlord and the Surveyor to enter upon the Premises following reasonable prior
notice and to affix upon any suitable part or parts thereof a notice board or
boards for reletting or other disposal of the Premises and not to remove or
obscure the same and at all reasonable times in the daytime to permit all
persons authorised by the Landlord or the Surveyor to enter and inspect the
Premises following reasonable prior notice

 

 

25

To yield up

 

 

25.1

At the expiration or sooner determination of the Term peaceably and quietly to
surrender and yield up to the Landlord the Premises (together with all keys
thereto) with vacant possession so repaired maintained decorated cleansed glazed
painted and

 

37

--------------------------------------------------------------------------------


 

 

kept as herein provided and if so required by the Landlord to remove such
tenants and trade fixtures and such of the Additional Works as the Landlord may
specify the Tenant making good all damage caused by the removal of these to the
reasonable satisfaction of the Surveyor

 

 

26

New surety

 

 

26.1

If during the Term any surety (which expression in this paragraph 26 includes
any guarantor) for the time being of the Tenant’s obligations under this
underlease (or any of them if there is more than one):

 

 

 

26.1.1

(being an individual) dies has a bankruptcy order made against the surety or an
interim receiver appointed in respect of the surety’s property; or

 

 

 

26.1.2

(being a company) enters into liquidation (other than by way of a solvent
reconstruction not involving realisation of assets) has an administration order
made in respect of the surety or has a receiver (administrative or otherwise)
appointed of any of the surety’s undertaking or assets

 

 

 

the Tenant will give the Landlord notice of that fact within fourteen days of
occurrence of the event and if required by the Landlord will within twenty eight
days of the event procure that some other person acceptable to the Landlord
enters into a deed of covenant with the Landlord in the same terms (mutatis
mutandis) as the original surety

 

 

27

As to value added tax

 

 

27.1

On demand to discharge any liabilities of the Landlord relating to Value Added
Tax in respect of any supply for Value Added Tax purposes of goods or services
to or by the Landlord made pursuant to or in consequence of this lease PROVIDED
THAT in the case of supplies by the Landlord the Landlord shall first supply to
the Tenant a valid Value Added Tax invoice

 

 

27.2

Not by the Tenant’s use of the Premises or otherwise by any act of the Tenant to
prevent from being a taxable supply a grant or other supply made pursuant to or
in consequence of this lease in relation to all or any part of the Premises over
which an election has been made at any time under paragraph 2(1) of Schedule 10
of the VAT Act provided that no claim under paragraph 1.3 below may be made by
the Landlord for breach of this covenant to the extent that such breach causes
any loss or liability as is mentioned in paragraph 1.3 below under the VAT Act
as amended after the date of this Lease but would not have caused any such loss
or liability under the VAT Act as at the date of this lease

 

 

27.3

On any breach of any of the preceding covenants in this paragraph 27 (without
limitation) the Tenant will indemnify the Landlord against:

 

 

 

 

 

27.3.1

any:

 

 

 

 

 

 

 

(i)

Value Added Tax which is irrecoverable input tax paid or payable by the
Landlord;

 

38

--------------------------------------------------------------------------------


 

 

(ii)

Value Added Tax which is output tax and which the Landlord is or will become
liable to pay; and

 

 

 

 

(iii)

amount for which the Landlord is or will become liable to HM Customs & Excise
under the provisions of Part XIV or Part XV of the Value Added Tax Regulations
1995

 

 

 

which the Landlord would not otherwise have been liable to pay had there been no
breach;

 

 

 

 

27.3.2

            any penalties interest or default surcharge due in addition to such
liability to pay and also against any liability to income or corporation tax on
any payment made to the Landlord under this paragraph 27.

 

28

As to maintenance contracts

 

 

28.1

Where there are within the Premises any lifts hoists boilers or air-conditioning
or central heating installations to enter into and maintain throughout the Term
maintenance and safety contracts with reputable engineers for the maintenance
and safety of the same and to produce to the Landlord on demand any such
contract and the receipt for the current payments or premiums thereunder

 

 

29

Statutory acquisitions

 

 

29.1

Not to do or omit to do any act matter or thing as a consequence whereof the
Landlord’s reversion immediately expectant upon the determination of the Term
shall become liable to acquisition pursuant to any Enactments

 

 

30

Fire fighting appliances

 

 

30.1

To keep the Premises sufficiently supplied and equipped with such suitable fire
fighting and extinguishing appliances as shall from time to time be required by
law or by the local or other competent authority and by the Landlord’s insurers
and such appliances shall be open to inspection and shall be properly maintained
and also not to obstruct the access to or means of working such appliances or
the means of escape from the Premises in case of fire

 

 

31

Existing Encumbrances

 

 

31.1

To observe and perform all covenants in respect of the Premises arising from the
Existing Encumbrances so far as they affect the Premises and are still
subsisting

 

 

32

Not to obstruct

 

 

32.1

Not to permit any vehicles to stand on the roadways comprised within the Estate
or on any other part of the Estate except on such parts as shall from time to
time have been authorised by the Landlord or shall have been designated by the
Landlord as a loading bay for the Tenant (but during the period of loading and
unloading of vehicles only) and not to park on or obstruct any communal part of
the Estate

 

39

--------------------------------------------------------------------------------


 

33

To comply with regulations

 

 

33.1

To comply with all reasonable regulations (other than such which may prejudice
or affect the use or occupation of the Premises or access thereto) made from
time to time for the management of the Estate and of any land or premises used
or to be used in common or jointly with any other person and to procure that the
Tenant’s employees and all persons under the control of the Tenant shall at all
times observe and perform the same

 

 

34

To comply with Planning Agreement and planning permissions

 

 

34.1

To observe and perform:

 

 

 

34.1.1

all the covenants on the occupier’s part contained in the Planning Agreement
1991 and the agreements and provisions of the Planning Agreement 2000 to the
extent that the same affect the Premises or any part thereof

 

 

 

 

34.1.2

all the conditions of any planning permission affecting the Premises (so far as
it relates thereto)

 

 

 

 

and at all times to indemnify the Landlord against any breach or non-observance
of the same

 

 

35

To pay cost of damage

 

 

35.1

Without prejudice to any other provisions herein contained to pay to the
Landlord within 14 days of written demand the full cost as reasonably assessed
by the Surveyor of making good any damage to the said roads coloured brown on
the Plan and any road fittings including but not limited to lighting and signs
or any other part of the Estate whether occasioned by the Tenant any undertenant
or their respective employees servants agents independent contractors customers
visitors licensees invitees or any other person under the Tenant’s or the
undertenant’s control

 

 

36

Observe Headlease and Indemnify

 

 

36.1

To observe and perform all the covenants on the part of the tenant contained in
the Headlease (other than paragraphs 1, 3, 13, 15 and 16.1 of schedule 3 of the
Headlease) so far as they relate to the Premises and those Headlease covenants
are not inconsistent with the other provisions of this underlease and to
indemnify and to keep indemnified the Landlord against all damage damages losses
costs expenses actions demands proceedings claims and liabilities made against
or suffered or incurred by the Landlord arising directly or indirectly out of
any breach by the Tenant to the covenant to observe the Headlease

 

 

37

Permit access to the Landlord

 

 

37.1

To permit the Landlord to enter upon the Premises subject to the Confidentiality
Requirements following reasonable prior notice save in emergency for any purpose
that is in the reasonable opinion of the Landlord necessary to enable it to
comply with the covenants on the part of the lessee contained in the Headlease
or to avoid the

 

40

--------------------------------------------------------------------------------


 

 

forfeiture thereof notwithstanding that the obligation to comply with such
covenants may be imposed on the Tenant by this underlease

 

 

38

Permit access to the Superior Landlord

 

 

38.1

To permit the Superior Landlord and all persons authorised by it to enter the
Premises for the purposes specified and upon the terms contained in the
Headlease as if the provision in the Headlease were incorporated in this
underlease

 

 

39

To permit access to the Company

 

 

39.1

To permit the Company and all persons authorised by it to enter the Premises
following reasonable prior notice save in emergency for any purpose connected
with the management of the Estate causing as little damage or disturbance as
reasonably possible and subject to the Company making good any damage caused to
the Premises as soon as practicable

 

 

40

Costs

 

 

40.1

Where the Tenant makes application under the underlease for consent and the
consent of the Superior Landlord is also required under the Headlease to pay

 

 

 

40.1.1

all reasonable costs and other expenses properly incurred by the Landlord in
relation to that application including seeking the Superior Landlord’s consent
whether they application is granted refused offered subject to any qualification
or withdrawn

 

 

 

 

40.1.2

the reasonable costs and expenses properly incurred by the Superior Landlord in
relation to that application

 

41

--------------------------------------------------------------------------------


 

Schedule 5

 

Landlord’s covenants

 

1

As to quiet enjoyment

 

 

1.1

That the Tenant paying the rents hereby reserved at the times and in the manner
herein appointed and performing and observing the covenants on the Tenant’s part
and the conditions agreements and stipulations herein contained may peaceably
enjoy the Premises for the Term without any lawful interruption from the
Landlord or any person lawfully claiming under or in trust for the Landlord or
by title paramount

 

 

2

To insure and reinstate

 

 

2.1

(a)

To insure and to keep insured the Premises against damage by the Insured Risks
in the name of (inter alia) the Landlord with the interest of the Tenant noted
on the policy in an Insurance Office to be approved by the Landlord to the full
reinstatement value thereof (including architects’ and surveyors’ fees) together
with (during the first 2 years of the Term) five year’s loss of rent and
thereafter three years’ loss of rent and to make all payments necessary for that
purpose within seven days after the same shall respectively become payable and
upon reasonable request (but not more than once in any year) to produce to the
Tenant the policy or policies of such insurance and the receipt for every such
payment or other satisfactory evidence of such insurance cover for the time
being

 

 

 

 

(b)

As often as the Premises or any part thereof shall be destroyed or damaged then
unless the insurance shall have been vitiated or insurance monies rendered
irrecoverable in whole or in part by any act omission neglect or default of the
Tenant any undertenant or their respective employees servants agents independent
contractors customers visitors licensees invitees or any other person under the
Tenant’s or the undertenant’s control the Landlord shall forthwith to apply all
insurance monies in rebuilding or reinstating the same in a good and workmanlike
manner as soon as reasonably possible and in accordance with plans elevations
sections and specifications approved by and to the reasonable satisfaction of
the Surveyor and in accordance with the then existing Enactments and to make up
any deficiency out of its own monies

 

 

 

 

(c)

upon reasonable request (but not more than once in any year) to produce to the
Tenant the policy or policies of such insurance and the receipt for every such
payment or other satisfactory evidence of such insurance cover for the time
being and

 

 

 

 

(d)

use all reasonable endeavours to procure that the insurers will not exercise
rights of subrogation against the Tenant and

 

 

 

 

(e)

to use reasonable endeavours to procure that the Landlord’s insurance brokers
will notify the Tenant of any material adverse changes in the terms of the
policy as soon as possible after the same are notified to the Landlord and

 

42

--------------------------------------------------------------------------------


 

3

To pay rent

 

 

3.1

To pay the rents reserved by the Headlease and to comply with the covenants set
out in paragraph 2.1 of Schedule 3 of the Headlease

 

 

4

To enforce covenants

 

 

4.1

Upon receiving notice from and at the expense of the Tenant to take all
reasonable steps to enforce the covenants

 

 

 

4.1.1

on the part of the Superior Landlord contained in the Headlease

 

 

 

 

4.1.2

on the part of the Company contained in the Headlease

 

 

5

Superior Landlord’s consent

 

 

5.1

To take all reasonable steps but at the cost of the Tenant to obtain the consent
of the Superior Landlord and any mortgagee whenever the Tenant makes an
application for any consent required hereunder

 

43

--------------------------------------------------------------------------------


 

Schedule 6

 

Surety’s covenants and agreements

 

1

Covenants by Surety

 

 

 

 

 

 

 

 

 

 

1.1

The Surety hereby covenants with and guarantees to the Landlord that

 

 

 

 

 

 

 

 

 

 

 

1.1.1

at all times during the Term and until this demise is lawfully brought to an end
and the Landlord has beneficial occupation of the Premises or until the Tenant
assigns this underlease as a whole with Consent as required by this underlease
(if earlier) or otherwise if the Tenant remains liable for payment under the
Landlord and Tenant Act 1954 to pay the rents hereby reserved and all other sums
and payments covenanted and or agreed to be paid by the Tenant at the respective
times and in manner herein appointed for payment thereof and will also duly
perform and observe and keep the several covenants and provisions on the
Tenant’s part herein contained and

 

 

 

 

 

 

 

 

 

 

 

1.1.2

the Surety will pay and make good to the Landlord all losses liabilities costs
and expenses sustained by the Landlord through the default of the Tenant in
respect of any of the before mentioned matters and

 

 

 

 

 

 

 

 

 

 

 

1.1.3

that any neglect or forbearance of the Landlord in endeavouring to obtain
payment of the said several rents and payments as and when the same become due
or their delay to take any steps to enforce performance or observance of the
several covenants and provisions herein on the Tenant’s part contained and any
time which may be given by the Landlord to the Tenant shall not release or in
any way lessen or affect the liability of the Surety under the guarantee on the
Surety’s part herein contained and

 

 

 

 

 

 

 

 

 

 

 

1.1.4

if the Tenant (being a Company) shall become subject to an administration order
or be the subject of a winding up order by the Court or otherwise go into
liquidation (save for a solvent reconstruction not involving a reduction of
assets) or if the Tenant (being an individual) shall be adjudged bankrupt and
the Liquidator or Administrator or the Trustee of the bankrupt’s estate (as the
case may be) shall disclaim this underlease and if the Landlord shall within
three months after such disclaimer by notice in writing require the Surety to
accept a lease of the Premises for a term equal to the residue which if there
had been no such disclaimer would have remained of the Term at the same rents
and under the like covenants and provisions as are reserved by and contained in
the underlease the said new lease and the rights and liabilities thereunder to
take effect as from the date of the said disclaimer then and in such case the
Surety shall accept such lease accordingly and execute and deliver to the
Landlord a counterpart thereof in all respects at the sole cost of the Surety
and

 

 

 

 

 

 

 

 

 

 

 

1.1.5

upon demand to pay to the Landlord Interest on all amounts due under this
paragraph 1 from the date the same respectively fell due until the date of
payment thereof

 

44

--------------------------------------------------------------------------------

 

2              Agreements by Surety

 

2.1           It is hereby agreed and declared that

 

2.1.1        the Surety covenants as principal debtor and not as guarantor and
accordingly (for the avoidance of doubt)

 

(i)            it shall not be necessary for the Landlord to report to or seek
to enforce any other guarantee or security (whether from the Tenant or
otherwise) before claiming payment hereunder and

 

(ii)           until all monies and liabilities due or incurred by the Tenant to
the Landlord have been paid or discharged in full notwithstanding payment in
whole or in part of the amount by the Surety or any purported release or
cancellation hereof the Surety shall not by virtue of any such payment or by any
other means or on any other ground

 

(A)          claim any set off or counter claim against the Tenant in respect of
any liability on the part of the Surety to the Landlord and

 

(B)           make or enforce any claim or right against the Tenant or prove in
competition with the Landlord or exercise any right as a preferential creditor
against the Tenant or against the assets of the Tenant

 

and

 

2.1.2        the Surety’s covenants herein contained shall not be affected or
modified in any way by the liquidation or dissolution of the Tenant or the
appointment of any receiver administrator or manager and

 

2.1.3        the Landlord shall be at liberty at all times without affecting or
discharging the Surety’s liability hereunder

 

(i)            to vary release or modify the rights of the Landlord against the
Tenant hereunder without the Surety’s consent and

 

(ii)           to compound with discharge release or vary the liability of the
Tenant or any other guarantor or other person and

 

(iii)          to appropriate any payment the Landlord may receive from the
Tenant the Surety or any other person towards such monies due under this
underlease as the Landlord shall in their absolute discretion think fit

 

2.1.4        the Landlord and the Tenant shall be at liberty to review the rent
hereunder from time to time in accordance with the provisions of this underlease
without reference to the Surety and the covenants conditions agreements and
declarations on the part of the Surety contained in this underlease shall

 

45

--------------------------------------------------------------------------------


 

apply to the rent as reviewed from time to time as much as to the rent reserved
hereby at the commencement of the Term

 

46

--------------------------------------------------------------------------------


 

Schedule 7

 

Guarantee Agreement

 

THIS DEED dated

 

is made BETWEEN:

 

 

 

(1)

 

 

(“the Guarantor”)

 

 

 

 

(2)

 

 

 (“the Landlord”)

 

1              Definitions and interpretation

 

1.1           In this deed:

 

“Basic Rent”, “Consent”, “Premises”, “Rent”, “Rent Day” and “Term” have the same
meanings as in the Underlease

 

“the Underlease” means [this lease] and includes where relevant any deed of
variation licence Consent or other document supplemental to or associated with
the Underlease by which the Tenant is bound whether presently existing or not

 

“Relevant Variation” means a relevant variation as defined in section 18(4) of
the Landlord and Tenant (Covenants) Act 1995

 

“Secured Obligations” means the obligation to pay all sums from time to time due
or expressed to be due to the Landlord from the Tenant under the Underlease and
to perform all other obligations which from time to time are or are expressed to
be obligations of the Tenant under the Underlease

 

“the Tenant” means [the proposed assignee]

 

1.2         In this deed unless the context otherwise requires:

 

1.2.1        references to the singular include the plural and vice versa any
reference to a person includes a reference to a body corporate and words
importing any gender include every gender

 

1.2.2        references to numbered clauses are references to the relevant
clause in this deed

 

1.3         The clause headings do not form part of this deed and are not to be
taken into account when construing it

 

1.4         This instrument:

 

1.4.1        is executed as a deed and by its execution the parties authorise
their solicitors to deliver it for them when it is dated

 

1.4.2        was delivered when it was dated

 

47

--------------------------------------------------------------------------------


 

2              Guarantee

 

2.1           This guarantee is given pursuant to a provision in the Underlease
requiring it to be given and is an authorised guarantee agreement for the
purposes of section 16 of the Landlord and Tenant (Covenants) Act 1995

 

2.2           The Guarantor unconditionally and irrevocably covenants with and
guarantees to the Landlord that Tenant will until the Tenant assigns the
Underlease as a whole with Consent pay and discharge the Secured Obligations
when they fall due or are expressed to fall due under the Underlease for payment
and discharge

 

2.3           The Guarantor shall upon being requested to do so by the Landlord
enter into any deed of variation licence Consent or other document to which in
each case the Tenant is a party and which is in each case supplemental to the
Underlease for the purpose of acknowledging that the Guarantor’s liabilities
under this deed extend to it but to the extent that the document effects a
Relevant Variation clause 5.3 shall apply

 

2.4           The guarantee and covenant in clause 2.2 shall impose on the
Guarantor the same liability as if the Guarantor were the principal debtor in
respect of the Tenant’s obligations under the Underlease and that liability
shall continue notwithstanding (and will not be discharged in whole or in part
or otherwise affected by):

 

2.4.1        any forbearance by the Landlord to enforce against the Tenant the
tenant’s covenants in the Underlease

 

2.4.2        the giving of time or other concessions or the taking or holding of
or varying realising releasing or not enforcing any other security for the
liabilities of the Tenant

 

2.4.3        any legal limitation or incapacity relating to the Tenant

 

2.4.4        the invalidity or unenforceability of any of the obligations of the
Tenant

 

2.4.5        the Tenant ceasing to exist

 

2.4.6        the giving and subsequent withdrawal of any notice to determine the
Underlease

 

2.4.7        any increase or reduction in the extent of the Premises or in the
rent payable under the Underlease or any other variation to the Underlease

 

2.4.8        the disclaimer of the Underlease

 

2.4.9        any other act or omission of the Landlord or any other
circumstances which but for this clause 2.4 would discharge the Guarantor

 

and for the purposes of this clause 2 the Tenant shall be deemed liable to
continue to pay and discharge the Secured Obligations notwithstanding any of the
above matters and any money expressed to be payable by the Tenant which may not
be recoverable for any such reason shall be recoverable by the Landlord from the
Guarantor as principal debtor

 

48

--------------------------------------------------------------------------------


 

3              New lease

 

3.1           The Guarantor shall if required by the Landlord in writing within
the period beginning on the day of a disclaimer of this underlease and expiring
three months after the Landlord has been notified in writing by the Guarantor or
the Tenant of that disclaimer accept a lease of the Premises for the residue of
the contractual term unexpired at and with effect from the date of the
disclaimer at the same Basic Rent as reserved by the Underlease (reviewable at
the same times as the Basic Rent would have been reviewable under the Underlease
had there been no disclaimer) and subject to the same covenants and provisos and
the Tenant on execution of the new lease will pay Rent for the period from the
date of the disclaimer to the Rent Day following the date of the lease and the
costs of and incidental to the new lease and will execute and deliver to the
Landlord a counterpart

 

3.2           If the Landlord requires more than one guarantor to take a new
underlease those guarantors shall take that new underlease as joint tenants

 

4              Security taken by Guarantor

 

4.1           Until the Secured Obligations have been paid and discharged in
full the Guarantor shall not without Consent exercise any rights:

 

4.1.1        of subrogation or indemnity in respect of the Secured Obligations

 

4.1.2        to take the benefit of share in or enforce any security or other
guarantee or indemnity for the Secured Obligations

 

4.1.3        to prove in the bankruptcy or liquidation of the Tenant in
competition with the Landlord

 

4.2           The Guarantor has not taken any security from the Tenant and will
not do so

 

4.3           Any security taken by the Guarantor in breach of clause 4.2 and
all money at any time received in respect of it shall be held in trust for the
Landlord as security for the liability of the Guarantor under this deed

 

5              Limitation on Guarantor’s liability

 

5.1           Nothing in this aueement shall operate so as to make the Guarantor
liable for anything in respect of which the Tenant is released from liability by
the provisions of the Landlord and Tenant (Covenants) Act 1995

 

5.2           To the extent that this deed purports to impose on the Guarantor
any liability for anything in respect of which the Tenant is released from
liability by the provisions of the Landlord and Tenant (Covenants) Act 1995 the
relevant provision of this deed shall to that extent only be void but that shall
not affect:

 

5.2.1        enforceability of that provision except to that extent

 

5.2.2        the enforceability of any other provision of this deed

 

49

--------------------------------------------------------------------------------


 

5.3           The Secured Obligations shall not include obligations arising
under a Relevant Variation but the making of a Relevant Variation shall not
discharge the Guarantor’s liability under this deed

 

6              Joint and several Guarantors

 

6.1           The liability of the Guarantor under this deed shall be the joint
and several liability of all parties who have executed this deed as Guarantor
and all other parties who from time to time guarantee the Tenant’s obligations
to the Landlord and any demand for payment by the Landlord on any one or more of
such persons jointly and severally liable shall be deemed to be a demand made on
all such persons

 

6.2           Each person who has executed this deed as Guarantor or on whose
behalf this deed has been so executed agrees to be bound by this deed
notwithstanding that the other person intended to execute or be bound by this
deed may not do so or may not be effectually bound and notwithstanding that this
deed may be determined or become invalid or unenforceable against any other
person whether or not the deficiency is known to the Landlord]

 

[Executed by the Guarantor and the Landlord as a deed]

 

 

Signed as a deed by TRINITY COLLEGE

)

 

(CSP) LIMITED acting by two directors:

)

 

 

 

 

 

 

 

/s/ ILLEGIBLE

 

 

Director

 

 

 

 

 

 

 

 

/s/ ILLEGIBLE

 

 

Director

 

 

 

50

--------------------------------------------------------------------------------
